 



EXHIBIT 10.103
(MALLESONS STEPHEN JAQUES LOGO) [v11187v1118700.gif]
Note Deed Poll
relating to the
A$3,500,000,000
Medium Term Note Programme
of Countrywide Financial Corporation
Countrywide Financial Corporation, as Issuer
FOR THE PURPOSES OF UNITED STATES FEDERAL INCOME TAX LAWS, THE REGISTERED NOTES
AND THE BEARER NOTES ARE BOTH “BEARER OBLIGATIONS”. ANY UNITED STATES PERSON WHO
HOLDS A NOTE WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES FEDERAL
INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND
1287(a) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES OF
AMERICA SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”) OR ANY APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS AND NEITHER THE NOTES NOR ANY INTEREST
THEREIN MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF TO OR FOR THE
ACCOUNT OR BENEFIT OF A US PERSON (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION UNDER THE
SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER OR ANY APPLICABLE STATE
SECURITIES LAW. THE ISSUER HAS NOT BEEN AND WILL NOT BE REGISTERED AS AN
INVESTMENT COMPANY UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.
FOR UNITED STATES FEDERAL INCOME TAX AND SECURITIES LAWS PURPOSES, EACH TRANCHE
OF REGISTERED NOTES AND, FOR THE PURPOSES OF THAT TRANCHE OF REGISTERED NOTES
ONLY, THIS DEED POLL, CONSTITUTE A TEMPORARY GLOBAL NOTE ISSUED IN ACCORDANCE
WITH REGULATION S UNDER THE SECURITIES ACT AND WILL BECOME A PERMANENT GLOBAL
NOTE ON OR AFTER THE EXCHANGE DATE UPON AND TO THE EXTENT OF DELIVERY TO THE
PAYING AGENT OF (A) A CERTIFICATE OR CERTIFICATES FROM AUSTRACLEAR LIMITED (AS
OPERATOR OF THE AUSTRACLEAR SYSTEM) BASED UPON A WRITTEN CERTIFICATION OR
CERTIFICATIONS FROM THE MEMBER ORGANISATIONS SHOWN IN THE RECORDS OF AUSTRACLEAR
LIMITED AS HOLDING AN INTEREST IN THE NOTE AND DATED NOT EARLIER THAN THE
EXCHANGE DATE IN SUBSTANTIALLY THE FORM SET OUT IN APPENDICES 1 AND 2 OF THIS
DEED POLL RESPECTIVELY; OR (B) WHERE THE TRANCHE OF REGISTERED NOTES IS NOT
SETTLED THROUGH THE AUSTRACLEAR SYSTEM, A CERTIFICATE OR CERTIFICATES FROM THE
RELEVANT NOTEHOLDERS IN SUBSTANTIALLY THE FORM SET OUT IN APPENDIX 2 OF THIS
DEED POLL.
Mallesons Stephen Jaques
Level 50
Bourke Place
600 Bourke Street
Melbourne Vic 3000
Australia
T +61 3 9643 4000
F +61 3 9643 5999
DX 101 Melbourne
www.mallesons.com
Ref: CET:MMO:MYT





--------------------------------------------------------------------------------



 



 



 

                          Contents   Note Deed Poll         1     Interpretation
    1  
 
                       
 
              Terms and Conditions     1  
 
              Definitions     1  
 
                              2     The Registered Notes     1  
 
                       
 
              Creation of Registered Notes     1  
 
              Form of Notes     1  
 
              Title passes by registration     2  
 
              Undertaking to pay     2  
 
              Appointment of Registrar     2  
 
              Appointment of Paying Agent     2  
 
                              3     Rights and obligations of Noteholders     2
 
 
                       
 
              Benefit and entitlement     2  
 
              Rights independent     3  
 
              Noteholders bound     3  
 
              Payments of interest     3  
 
              Direction to hold Deed Poll for Registered Notes     3  
 
                              4     Governing law, jurisdiction and service of
process     3  
 
                       
 
              Governing law     3  
 
              Submission to jurisdiction     3  
 
              Service of process     3  
 
              Process agent     4  
 
                            Schedule 1 Terms and Conditions of the Notes     5  
 
                            Schedule 2 Meetings Provisions     37  
 
                            Schedule 3 Form of Bearer Note     45  
 
                            Schedule 4 Form of Coupon     48  
 
                            Schedule 5 Form of Talon     50  
 
                            Schedule 6 Form of Bearer Exchange Notice     52  
 
                            Appendix 1 Form of Austraclear Certificate     54  
 
                            Appendix 2 Form of Austraclear
Participant/Noteholder Certificate     55  



--------------------------------------------------------------------------------



 



 

1

 

                                  Note Deed Poll
 
                    Date:           29 April 2005
 
                    By:           COUNTRYWIDE FINANCIAL CORPORATION, a company
incorporated with limited liability in the State of Delaware of 4500 Park
Granada, Calabasas, California 91302, United States of America (“Issuer").
 
                    In favour of:           Each person who is from time to time
a Noteholder (as defined below).
 
                   
Recitals:
                          A.     The Issuer proposes to issue Notes from time to
time under the Programme (as defined below).
 
                          B.     The Registered Notes will be issued in
registered form by inscription in the Register. Bearer Notes will be issued in
definitive bearer form.
 
                    Operative provisions:
 
                    1 Interpretation  
 
                    Terms and Conditions       1.1     In this deed, Terms and
Conditions means, in relation to a Note, the terms and conditions applicable to
such Note set out in schedule 1, as amended, supplemented or replaced by the
relevant Pricing Supplement.
 
                    Definitions       1.2     In this deed, capitalised terms
which are not defined in this clause 1 have the meaning given to them in the
Terms and Conditions.
 
                    2 The Registered Notes  
 
                    Creation of Registered Notes       2.1     The Registered
Notes will, for New South Wales state and Australian federal law purposes,
initially be issued in registered form by inscription in the Register.
 
                          2.2     The obligations of the Issuer under the
Registered Notes are constituted by, and specified in, this deed poll.
 
                    Form of Notes       2.3     Each Tranche of Registered Notes
and, for the purposes of that Tranche of Registered Notes only, this deed poll,
is initially in temporary form and will be converted to permanent form on or
after the Exchange Date upon and to the extent of delivery to the Paying Agent
of:



--------------------------------------------------------------------------------



 



2

 

                     
 
              (a)   a certificate or certificates, issued by Austraclear and
dated not earlier than the Exchange Date, in substantially the form set out in
Appendix 1, which certificate or certificates are based upon a written
certification or certifications in substantially the form set out in Appendix 2
received by Austraclear or the Paying Agent on its behalf, by facsimile or
electronic transmission from the relevant Austraclear Participants; or
 
                   
 
              (b)   where the Tranche of Registered Notes is not settled through
the Austraclear System, a certificate or certificates in substantially the form
set out in Appendix 2 by facsimile or electronic transmission from the relevant
Noteholder,
 
                                    in relation to the Registered Notes to be
converted to permanent form.
 
                                    The delivery to the Paying Agent by
Austraclear of any certificate referred to above may be relied upon by the
Issuer and the Paying Agent as conclusive evidence that a corresponding
certification or certifications has or have been delivered to Austraclear or the
Paying Agent by such Austraclear Participants.
 
                    Title passes by registration       2.4     This deed poll is
evidence of entitlement only. Title to any Registered Note passes only on due
registration in the Register maintained by the Registrar, and only the duly
registered Noteholder is entitled to payment in respect of that Registered Note.
 
                    Undertaking to pay       2.5     The Issuer undertakes with
each Noteholder of a Registered Note to duly and punctually pay the principal
of, any premium and/or interest on each Registered Note held by the Noteholder
in accordance with the Terms and Conditions and otherwise to comply with the
Terms and Conditions.
 
                    Appointment of Registrar       2.6     The Issuer agrees to
appoint the Registrar as registrar under the Agency Services Agreement.
 
                    Appointment of Paying Agent       2.7     The Issuer agrees
to appoint the Paying Agent under the Agency Services Agreement as Paying Agent
in relation to the Registered Notes and to perform certain functions in relation
to the Bearer Notes.
 
                    3 Rights and obligations of Noteholders  
 
                    Benefit and entitlement       3.1     This deed is executed
as a deed poll. Accordingly, each Noteholder of a Registered Note has the
benefit of, and is entitled to enforce, this deed poll against the Issuer even
though it is not a party to, or is



--------------------------------------------------------------------------------



 



3

 

                                  not in existence at the time of execution and
delivery of, this deed poll.
 
                    Rights independent       3.2     Each Noteholder of a
Registered Note may enforce its rights under this deed poll independently from
each other Noteholder of a Registered Note.
 
                    Noteholders bound       3.3     Each Noteholder of a
Registered Note and any person claiming through or under a Noteholder is bound
by this deed poll. The Registered Notes will be issued subject to, and on the
basis that each Noteholder is deemed to have notice of, and be bound by, this
deed poll, the Information Memorandum, the Terms and Conditions, the Agency
Services Agreement and any other arrangements concerning the Registered Notes as
are applicable to Noteholders of Registered Notes as specified in the Pricing
Supplement.
 
                    Payments of interest       3.4     Payments of interest on
Registered Notes will be made only on Registered Notes that have converted to
permanent form in accordance with clause 2.3 of this deed.
 
                    Direction to holdc Deed Poll for Registered Notes       3.5
    Each Noteholder of a Registered Note is taken to have irrevocably nominated
and authorised the Registrar to hold this deed poll in New South Wales (or such
other place as the Issuer and the Registrar agree) on its behalf.
 
                          3.6     The Issuer and the Registrar acknowledge the
right of every Noteholder to the production of this deed poll.
 
                    4 Governing law, jurisdiction and service of process  
 
                   
Governing law
                          4.1     This deed poll is governed by the law in force
in New South Wales.
 
                    Submission to jurisdiction       4.2     The Issuer
irrevocably and unconditionally submits to the non-exclusive jurisdiction of the
courts of New South Wales and courts of appeal from them in relation to any
action (including, without limitation, any writ of summons or other originating
process or any third or other party notice) arising out of or in relation to the
Notes. The Issuer waives any right it has to object to an action being brought
in those courts, to claim that the action has been brought in an inconvenient
forum, or to claim that those courts do not have jurisdiction.
 
                    Service of process       4.3     Without preventing any
other mode of service, any document in an action (including, without limitation,
any writ of summons or other originating process or any third or other party
notice) arising out of



--------------------------------------------------------------------------------



 



4

 

                                  or in relation to the Notes may be served on
the Issuer by being left for the Issuer with its process agent referred to in
clause 4.4.
 
                    Process agent       4.4     The Issuer appoints Dabserv
Corporate Services Pty Ltd (ABN 73 001 824 111) currently c/- Mallesons Stephen
Jaques, Governor Phillip Tower, 1 Farrer Place, Sydney, NSW 2000, Australia to
receive any document referred to in clause 4.3. If for any reason that person
ceases to be able to act as such, the Issuer must immediately appoint another
person with an office located in the Commonwealth of Australia to receive any
such document and promptly notify Noteholders of such appointment.

EXECUTED as a deed poll by the Issuer.



--------------------------------------------------------------------------------



 



5

 

     
Schedule 1
  Terms and Conditions of the Notes  

      The following are the terms and conditions of the Notes which, as
supplemented, modified or replaced in relation to any Series of Notes by the
relevant Pricing Supplement, will be applicable to each Series of Notes.        
Each Tranche of Notes will be the subject of a Pricing Supplement. References in
the terms and conditions to a Pricing Supplement are references to the Pricing
Supplement applicable to the relevant Tranche of Notes.         Each Noteholder
and any person claiming through or under a Noteholder is deemed to have notice
of and is bound by these terms and conditions, the Note Deed Poll, the
Information Memorandum (including any documents incorporated by reference in
it), the Agency Services Agreement, the relevant Pricing Supplement and the
Guarantee. Copies of each of these documents are available for inspection by the
holder of any Note of such Tranche at the offices of the Programme Manager and
the Registrar at their respective addresses specified in the Information
Memorandum.

1   Interpretation

      Definitions     1.1   The following words have these meanings in these
terms and conditions unless the contrary intention appears:         Agency
Services Agreement means the agreement entitled “Agency and Registry Agreement”
dated on or about 29 April 2005 between the Issuer, the Guarantor, the Registrar
and the Paying Agent and any amendment, supplement or replacement of it.        
Applicable Business Day Convention means the Business Day Convention specified
in the relevant Pricing Supplement as applicable to any date in respect of the
Note or, if none is specified, the Applicable Business Day Convention for such
purpose is the Following Business Day Convention. Different Business Day
Conventions may apply, or be specified in relation to the Interest Payment Dates
and any other date or dates in respect of any Notes.         Auditors means the
auditors for the time being of the Issuer or, as the case may be, the Guarantor
or, in the event of their being unable or unwilling promptly to carry out any
action requested of them pursuant to the provisions of these terms and
conditions, such other firm of independent accountants as may be for the
purposes of these terms and conditions.         Austraclear means Austraclear
Limited (ABN 94 002 060 773).         Austraclear Participant means, in relation
to a Registered Note lodged in the Austraclear System, a person in whose
Security Record (as defined in the Austraclear Regulations) that Registered Note
is recorded from time to time.



--------------------------------------------------------------------------------



 



6

 

      Austraclear Regulations means the regulations known as the “Austraclear
System Regulations” together with the manual known as the “Austraclear System
Operating Manual” established by Austraclear to govern the use of the
Austraclear System.         Austraclear System means the system operated by
Austraclear for holding securities and electronic recording and settling of
transactions in those securities between members of that system.         Bearer
Exchange Notice means a notice in substantially the form set out in schedule 6
to the Note Deed Poll or such other form provided by the Paying Agent.        
Bearer Notes means any Note substantially in the form set out in schedule 3 to
the Note Deed Poll which is payable to bearer and is in definitive form and,
where the context so requires, includes Coupons and Talons relating to such
Bearer Note.         Business Day means:

  (a)   a day (other than a Saturday, Sunday or public holiday) on which
commercial banks are open for general business (including dealing in foreign
exchange and foreign currency deposits) in the place specified in the relevant
Pricing Supplement, or, if no such place is specified, Sydney; and     (b)   if
a Note is to be issued or a payment in respect of a Note is to be made on that
day, a day on which the Austraclear System is operating.

      Business Day Convention means a convention for adjusting any date if it
would otherwise fall on a day that is not a Business Day and the following
Business Day Conventions, where specified in the relevant Pricing Supplement in
relation to any date applicable to any Note, have the following meanings:

  (a)   Floating Rate Convention means that the date is postponed to the next
following day which is a Business Day unless that day falls in the next calendar
month, in which event:

  (A)   such date is brought forward to the first preceding day that is a
Business Day; and     (B)   each subsequent Interest Payment Date is the last
Business Day in the month which falls the number of months or other period
specified as the Interest Period in the relevant Pricing Supplement after the
preceding applicable Interest Payment Date occurred;

  (b)   Following Business Day Convention means that the date is postponed to
the next following day that is a Business Day;     (c)   Modified Following
Business Day Convention or Modified Business Day Convention means that the date
is postponed to the next following day that is a Business Day unless that day
falls in the next calendar month in which case that date is the immediately
preceding day that is a Business Day; and



--------------------------------------------------------------------------------



 



7

 

  (d)   Preceding Business Day Convention means that the date is brought forward
to the immediately preceding day that is a Business Day.

      Calculation Agent means, in respect of a Tranche of Notes, such person as
is specified as the Calculation Agent (if any) in the relevant Pricing
Supplement. The Calculation Agent must be the same for all Notes in a Series.  
      Condition means the correspondingly numbered condition in these terms and
conditions.         Corporations Act means the Corporations Act 2001 (of the
Commonwealth of Australia) and, where the context so requires, includes a
reference to regulations made under that Act.         Coupon means any interest
coupon appertaining to a Bearer Note substantially in the form set out in
schedule 4 to the Note Deed Poll.         Day Count Fraction means, in respect
of the calculation of an amount of interest on any Note for any period of time
(from and including the first day of such period to but excluding the last)
(whether or not constituting an Interest Period, the “Calculation Period”):

  (a)   if Actual/365 or Actual/Actual — ISDA is specified in the relevant
Pricing Supplement, the actual number of days in the Calculation Period divided
by 365 (or, if any portion of that Calculation Period falls in a leap year, the
sum of (i) the actual number of days in that portion of the Calculation Period
falling in a leap year divided by 366 and (ii) the actual number of days in that
portion of the Calculation Period falling in a non-leap year divided by 365);  
  (b)   if Actual/365 (Fixed) is specified in the relevant Pricing Supplement,
the actual number of days in the Calculation Period divided by 365;     (c)   if
Actual/360 is specified in the relevant Pricing Supplement, the actual number of
days in the Calculation Period divided by 360; and     (d)   if Australian Bond
Basis or RBA Bond Basis is specified in the relevant Pricing Supplement, one
divided by the number of Interest Payment Dates in a year.

      Denomination means the notional face value of a Note as specified in the
relevant Pricing Supplement.         Early Termination Amount means in relation
to a Note, the Outstanding Principal Amount or such other redemption amount as
may be specified in, or determined in accordance with the provisions of, the
relevant Pricing Supplement.         Event of Default has the meaning given to
it in Condition 7.1 (Events of Default).         Exchange Date means the first
Business Day following the expiration of a period of 40 days after the
completion of distribution of the Notes.         Extraordinary Resolution has
the same meaning as in the Meetings Provisions.



--------------------------------------------------------------------------------



 



8

 

      Guarantee means the Deed Poll Guarantee and Indemnity by the Guarantor in
favour of Noteholders from time to time dated on or about the date of the Note
Deed Poll.         Guarantor means Countrywide Home Loans, Inc., a company
incorporated with limited liability in the State of New York of 4500 Park
Granada, Calabasas, California 91302, United States of America.        
Government Agency means:

  (a)   any government or any governmental, semi-governmental, administrative,
fiscal or judicial body, department, commission, authority, tribunal, agency or
entity; or     (b)   any self regulatory entity established under any law or
regulation or any stock or other securities exchange.

      Information Memorandum means, in relation to the Programme or any issue of
Notes, at any time the then latest information memorandum and any supplement or
amendment to it, (whether in printed or electronic form) prepared on behalf of,
and approved in writing by, the Issuer and the Guarantor in connection with the
issue of Notes, all documents incorporated by reference in it, and such other
information to provide potential investors with information on any Note
(including in the case of a Tranche of Notes, a Pricing Supplement) approved in
writing by the Issuer and the Guarantor from time to time.         Interest
Commencement Date means the Issue Date or such other date as may be specified as
such in the relevant Pricing Supplement.         Interest Payment Date means the
date or dates specified as such in, or determined in accordance with the
provisions of, the relevant Pricing Supplement and adjusted, in the case of a
Note bearing a floating rate of interest, in accordance with the Applicable
Business Day Convention.         Interest Period means each successive period
beginning on and including an Interest Payment Date and ending on but excluding
the next succeeding Interest Payment Date provided that the first Interest
Period commences on and includes the Interest Commencement Date and the final
Interest Period ends on but excludes the Maturity Date.         Interest Rate
means the rate or rates (expressed as a percentage per annum) or amount or
amounts (expressed as a price per unit of relevant currency) of interest payable
in respect of the Notes specified in, or calculated or determined in accordance
with the provisions of, the relevant Pricing Supplement.         Issue Date
means the date on which any Note is or is to be issued as specified in or
determined in accordance with the provisions of the relevant Pricing Supplement.
        Issue Price means the Issue Price specified in, or calculated or
determined in accordance with the provisions of the relevant Pricing Supplement.



--------------------------------------------------------------------------------



 



9

 

      Issuer means Countrywide Financial Corporation, a company incorporated
with limited liability in the State of Delaware of 4500 Park Granada, Calabasas,
California 91302, United States of America.         ITAA means the Income Tax
Assessment Act 1936 (of the Commonwealth of Australia).         Liability means
any loss, damage, cost, charge, claim, demand, expense, judgment, action,
proceeding or other liability whatsoever (including, without limitation, in
respect of taxes, duties, levies, imposts and other charges) and including any
value added tax or similar tax charged or chargeable in respect thereof and
legal fees and expenses provided that such legal fees and expenses are properly
incurred.         Maturity Date means, in relation to a Note, the maturity date
specified in or determined in accordance with the provisions of the relevant
Pricing Supplement and recorded in the Register as the date for redemption of
that Note.         Maturity Redemption Amount means in relation to a Note, the
Outstanding Principal Amount or such other redemption amount as may be specified
in, or calculated or determined in accordance with the provisions of, the
relevant Pricing Supplement.         Meetings Provisions means the provisions
for the convening of meetings of, and passing of resolutions by Noteholders set
out in schedule 2 to the Note Deed Poll.         Note means a medium term note
being a debt obligation of the Issuer and includes:

  (a)   Registered Notes; and     (b)   pursuant to Condition 17 (Conversion of
Registered Notes into Bearer Notes), Bearer Notes.

      Note Deed Poll means the deed poll executed by the Issuer in relation to
the Programme dated on or about 29 April 2005 (including these terms and
conditions which form schedule 1 to the Note Deed Poll).         Noteholder
means:

  (a)   in the case of any Registered Note, the person whose name is for the
time being entered in the Register as the holder of the Registered Note or,
where the Registered Note is owned jointly by two or more persons, the persons
whose names appear in the Register as the joint owners of the Registered Note
and (for the avoidance of doubt) when the Registered Note is entered in the
Austraclear System, includes Austraclear acting on behalf of a member of the
Austraclear System; and     (b)   in the case of any Bearer Note, the bearer of
that Bearer Note.

  Outstanding means on any day all Notes issued, less those Notes:

  (a)   which have been redeemed or satisfied in full by the Issuer; or



--------------------------------------------------------------------------------



 



10

 

  (b)   for the payment of which funds equal to their aggregate Outstanding
Principal Amount are on deposit with the Paying Agent on terms which prohibit
the return of the deposit or the use of the deposit for any purpose other than
the payment of those Notes or in respect of which the Registrar holds an
irrevocable direction to apply funds in repayment of Notes to be redeemed on
that day; or     (c)   in respect of which a Noteholder is unable to make a
claim as a result of the operation of Condition 11 (Time limit for claims).

      Outstanding Principal Amount means, in respect of an Outstanding Note at
any time, the Denomination of the Note less the aggregate of any part of the
principal amount of that Note that has been paid or otherwise satisfied by the
Issuer (or, as the case may be, the Guarantor) and for such purposes:

  (a)   the premium of a Note to be redeemed at a premium is to be taken to be
added to the principal amount; and     (b)   the principal amount of a Note
issued at a discount is to be taken as at any time to equal its Denomination.

      Paying Agent means JPMorgan Chase Bank, National Association (ABN 43 074
112 011) or such other person appointed by the Issuer as a replacement or
additional issuing, certificate collection, bearer note conversion or paying
agent from time to time provided that no paying agent will be located in the
United States.         Payment Date means, in respect of a Note, an Interest
Payment Date, the Maturity Date or other relevant payment date (including an
early payment date).         Potential Event of Default means any condition,
event or act which, with the lapse of time and/or the issue, making or giving of
any notice, certification, declaration, demand, determination and/or request
and/or the taking of any similar action and/or the fulfilment of any similar
condition, would constitute an Event of Default.         Pricing Supplement
means a Pricing Supplement prepared and issued in relation to Notes of a
relevant Tranche or Series, and confirmed in writing by the Issuer.        
Programme means the Issuer’s uncommitted programme for the issue of Notes as
described in the Information Memorandum.         Programme Manager means ABN
AMRO Bank N.V., Australian Branch (ABN 84 079 478 612) in its capacity as
administration manager of the Programme, or such other person appointed by the
Issuer from time to time and who has consented to act as Programme Manager.    
    Record Date means, in the case of payments of interest the eighth calendar
day before the relevant date for payment.         Registered Note means any Note
which, solely for the purposes of New South Wales law, is in registered form and
which is constituted by, and owing under, the Note Deed Poll.



--------------------------------------------------------------------------------



 



11

 

      Register means a register, including any sub-register, of Noteholders
established and maintained by or on behalf of the Issuer in which is entered the
names and addresses of Noteholders whose Notes are carried on that register, the
amount of Notes held by each Noteholder and the Tranche, Series and Issue Date
and date of transfer of those Notes, and any other particulars which the Issuer
sees fit.         Registrar means JPMorgan Chase Bank, National Association (ABN
43 074 112 011) or such other person appointed by the Issuer to establish and
maintain the Register on the Issuers’ behalf from time to time.         Series
means an issue of Notes made up of one or more Tranches all of which form a
single Series and are issued on the same Terms and Conditions except that the
Issue Date and Interest Commencement Date may be different in respect of
different Tranches of a Series.         Stock Exchange means the Australian
Stock Exchange Limited, or any other or further stock exchange(s) on which any
Notes may from time to time be listed, and references to the “relevant Stock
Exchange” is, in relation to any Notes, a reference to the Stock Exchange on
which the Notes are, from time to time, or are intended to be, listed.        
Subsidiary means any corporation at least a majority of the outstanding Voting
Stock of which shall at the time directly or indirectly be owned or controlled
by the Issuer, or by one or more of its Subsidiaries, or by the Guarantor, or by
one or more of its Subsidiaries.         Talon means the Talons (if any)
appertaining to, and exchangeable for, further Coupons appertaining to a Bearer
Note substantially in the form set out in schedule 5 to the Note Deed Poll.    
    Tranche means an issue of Notes specified as such in the Pricing Supplement
issued on the same Issue Date and on the same Terms and Conditions.        
Transaction Documents means the Note Deed Poll (including these terms and
conditions), the Agency Services Agreement, the Guarantee, each Note, each
Pricing Supplement and any other instrument specified as such in a Pricing
Supplement.         Voting Stock, as applied to the stock of any corporation,
means stock of any class or classes, however designated, having ordinary voting
power for the election of a majority of the directors of such corporation, other
than stock having such power only by reason of the happening of a contingency.

      Interpretation     1.2   In these terms and conditions unless the contrary
intention appears:

  (a)   a reference to these terms and conditions is a reference to these terms
and conditions as modified, supplemented or replaced by the relevant Pricing
Supplement;     (b)   a reference to “Australian Dollars”, “A$” or “dollars” is
a reference to the lawful currency of the Commonwealth of Australia;



--------------------------------------------------------------------------------



 



12

 

  (c)   a reference to a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;     (d)   the singular includes
the plural and vice versa;     (e)   the word “person” includes a firm, body
corporate, an unincorporated association or an authority;     (f)   a reference
to a person includes a reference to the person’s executors, administrators,
successors, substitutes (including, without limitation, persons taking by
novation) and assigns;     (g)   a reference to any thing (including, without
limitation, any amount) is a reference to the whole and each part of it and a
reference to the Issuer or to a group of persons is a reference to all of them
collectively and to each of them individually;     (h)   a reference to a deed
poll, deed, agreement or another instrument includes any variation or
replacement of them;     (i)   a reference to a time of day is a reference to
that time in Sydney; and     (j)   a reference to “current accounting practice”
applying to a person is to accounting principles and practices applying by law
or otherwise generally accepted in the place of incorporation of that person,
consistently applied. A reference to an accounting term is to be interpreted
according to those principles and practices.

      Headings     1.3   Headings are inserted for convenience and do not affect
the interpretation of these terms and conditions.

2   Form, Denomination and title

      Form of Notes     2.1   Each Tranche of Registered Notes and, for the
purposes of that Tranche of Registered Notes only, the Note Deed Poll, is
initially in temporary form and will be converted to permanent form on or after
the Exchange Date upon and to the extent of delivery to the Paying Agent of:

  (a)   a certificate or certificates issued by Austraclear and dated no earlier
than the Exchange Date, in substantially the form set out in Appendix 1 to the
Note Deed Poll, which certificate or certificates are based upon a written
certification or certifications in substantially the form set out in Appendix 2
to the Note Deed Poll received by Austraclear or the Paying Agent on its behalf,
by facsimile or electronic transmission from the relevant Austraclear
Participants; or     (b)   where the Tranche of Registered Notes is not settled
through the Austraclear System, a certificate or certificates in substantially
the form



--------------------------------------------------------------------------------



 



13

 

      set out in Appendix 2 to the Note Deed Poll by facsimile or electronic
transmission from the relevant Noteholder,

      in relation to the Registered Notes to be converted to permanent form.    
    The delivery to the Paying Agent by Austraclear of any certificate referred
to above may be relied upon by the Issuer and the Paying Agent as conclusive
evidence that a corresponding certification or certifications has or have been
delivered to Austraclear or the Paying Agent on its behalf by such Austraclear
Participants. The Paying Agent must retain any certificate received from
Austraclear or any other Noteholder for at least four calendar years following
the year in which the certificate is received.         Interest payments in
respect of Registered Notes will only be made in respect of Registered Notes in
permanent form.         Registered Notes in permanent form are exchangeable for
Bearer Notes in accordance with Condition 17 (Conversion of Registered Notes
into Bearer Notes). Bearer Notes are not exchangeable for Registered Notes.    
    The Registered Notes are debt obligations of the Issuer constituted by, and
owing under, the Note Deed Poll and take the form of entries in the Register.
Each entry in the Register constitutes a separate and individual acknowledgment
to the relevant Noteholder of the indebtedness of the Issuer to that Noteholder.
        Independent obligations     2.2   The obligations of the Issuer in
respect of each Note issued by it constitute separate and independent
obligations which the Noteholder to whom those obligations are owed is entitled
to enforce without having to join any other Noteholder or any predecessor in
title of a Noteholder.         Currency     2.3   Notes will be denominated in
Australian Dollars.         Denomination     2.4   Notes are issued in the
Denomination of A$10,000, unless otherwise specified in the relevant Pricing
Supplement. Notes may only be issued if the aggregate consideration payable to
the Issuer by the relevant Noteholder is at least A$500,000 (disregarding moneys
lent by the Issuer or its associates) or if the Notes are otherwise issued in a
manner which does not require disclosure to investors in accordance with
Part 6D.2 of the Corporations Act.         Register conclusive     2.5   Entries
in the Register in relation to a Registered Note constitute conclusive evidence
that the person so entered in the Register is the registered owner of that
Registered Note subject to rectification for fraud or error. No Registered Note
will be registered in the name of more than four persons. A Registered Note
registered in the name of more than one person is held by those persons as joint
tenants. Registered Notes will be registered by name only without reference to
any trusteeship. The person registered in the Register as a holder of a
Registered



--------------------------------------------------------------------------------



 



14

 

      Note will be treated by the Issuer and the Registrar as absolute owner of
that Registered Note and neither the Issuer nor the Registrar are, except as
ordered by a court or as required by statute, obliged to take notice of any
other claim to a Registered Note.         Noteholder absolutely entitled     2.6
  Upon a person acquiring title to any Registered Note by virtue of becoming
registered as the owner of that Registered Note, all rights and entitlements
arising by virtue of the Note Deed Poll in respect of that Registered Note vest
absolutely in the registered owner of the Registered Note, such that no person
who has previously been registered as the owner of the Registered Note has or is
entitled to assert against the Issuer or the Registrar or the registered owner
of the Registered Note for the time being and from time to time any rights,
benefits or entitlements in respect of the Registered Note.         Location of
Register     2.7   The Register will be established and maintained in New South
Wales unless otherwise agreed with the Registrar.         Certificates     2.8  
No certificate or other evidence of title will be issued by or on behalf of the
Issuer to evidence title to a Registered Note unless the Issuer determines that
certificates should be made available or it is required to do so pursuant to any
applicable law or regulation.         Acknowledgment     2.9   Where Austraclear
is recorded in the Register as the Noteholder of a Registered Note, each
relevant Austraclear Participant is deemed to acknowledge in favour of the
Registrar and Austraclear that:

  (a)   the Registrar’s decision to act as the Registrar of the Registered Note
does not constitute a recommendation or endorsement by the Registrar or
Austraclear in relation to the Registered Note but only indicates that such
Registered Note is considered by the Registrar to be compatible with the
performance by it of its obligations as Registrar under its agreement with the
Issuer to act as Registrar of the Registered Note; and     (b)   the Noteholder
does not rely on any fact, matter or circumstance contrary to Condition 2.9(a).

3   Transfers

      Limits on transfer to, from and within Australia     3.1   Notes may only
be transferred to, from or within Australia:

  (i)   in whole;     (ii)   if the minimum aggregate consideration payable at
the time of transfer is at least A$500,000 (disregarding moneys lent by the
transferor or its



--------------------------------------------------------------------------------



 



15

 

      associates to the transferee) or the transfer otherwise does not require
disclosure to investors in accordance with Part 6D.2 of the Corporations Act;
and

  (iii)   if the transfer is in compliance with the laws of the jurisdiction in
which the transfer takes place.

      Limits on transfer outside Australia     3.2   A Note may only be
transferred between persons in a jurisdiction or jurisdictions other than
Australia if a transfer and acceptance form is signed outside Australia and the
transfer is in compliance with the laws of the jurisdiction or jurisdictions in
which the transfer takes place.         Transfers     3.3   Unless Registered
Notes are lodged in the Austraclear System, Registered Notes will be
transferable only by duly completed and (if applicable) stamped transfer and
acceptance forms in the form specified by, and obtainable from, the Registrar or
by any other method approved by the Issuer and the Registrar. Each transfer and
acceptance form must be accompanied by such evidence (if any) as the Registrar
may require to prove the title of the transferor or the transferor’s right to
transfer the Registered Note and be signed by both the transferor and the
transferee. Registered Notes entered in the Austraclear System will be
transferable only in accordance with the Austraclear Regulations.         Bearer
Notes are transferable by delivery.         Registration of transfer     3.4  
The transferor of a Registered Note is deemed to remain the holder of that
Registered Note until the name of the transferee is entered in the Register in
respect of that Registered Note. Transfers will not be registered later than the
close of business eight calendar days prior to the Maturity Date.         No
charge on transfer     3.5   Transfers will be registered without charge
provided taxes, duties or other governmental charges (if any) imposed in
relation to the transfer have been paid.         Estates     3.6   A person
becoming entitled to a Registered Note as a consequence of the death or
bankruptcy of a Noteholder or of a vesting order or a person administering the
estate of a Noteholder may, upon producing such evidence as to that entitlement
or status as the Registrar considers sufficient, transfer the Registered Note
or, if so entitled, become registered as the holder of the Registered Note.    
    Unincorporated associations     3.7   A transfer to an unincorporated
association is not permitted.



--------------------------------------------------------------------------------



 



16

 

      Transfer of unidentified Notes     3.8   Where the transferor executes a
transfer of less than all Registered Notes registered in its name, and the
specific Registered Notes to be transferred are not identified, the Registrar
may (subject to the limit on minimum holdings, if any) register the transfer in
respect of such of the Registered Notes registered in the name of the transferor
as the Registrar thinks fit, provided the aggregate principal amount of the
Registered Notes registered as having been transferred equals the aggregate
principal amount of the Registered Notes expressed to be transferred in the
transfer.         Stamp duty     3.9   The Issuer must bear any stamp duty
payable on the issue and subscription of the Notes issued by it.         The
Noteholder is responsible for any stamp duties or other similar taxes which are
payable in any jurisdiction in connection with any transfer, assignment or any
other dealing with the Notes.

4   Status and covenants

      Status of Notes     4.1   The Notes are direct, unconditional,
unsubordinated and unsecured obligations of the Issuer and rank pari passu among
themselves and (except for liabilities mandatorily preferred by law) equally
with all other unsecured and unsubordinated obligations of the Issuer, from time
to time outstanding.         Guarantee     4.2   The payment of the principal
and interest in respect of the Notes and all other moneys payable by the Issuer
under or pursuant to the Notes has been unconditionally and irrevocable
guaranteed by the Guarantor under the Guarantee. The obligations of the
Guarantor under the Guarantee are direct, unconditional, unsubordinated and
unsecured obligations of the Guarantor and rank pari passu and (except for
liabilities mandatorily preferred by law) equally with all other unsecured and
unsubordinated obligations of the Guarantor, from time to time outstanding.    
    Covenants by the Issuer and the Guarantor     4.3   So long as any of the
Notes remain Outstanding, each of the Issuer and the Guarantor agree to:

  (a)   at all times carry on and conduct its affairs and procure its
subsidiaries to carry on and conduct their respective affairs in a proper and
efficient manner;     (b)   cause to be prepared and certified by its Auditors
in respect of each annual financial accounting period accounts in such form as
will comply with all relevant legal and accounting requirements and all
requirements for the time being of the relevant Stock Exchange;



--------------------------------------------------------------------------------



 



17

 

  (c)   use its best endeavours to maintain the quotation or listing on the
relevant Stock Exchange of those of the Notes which are quoted or listed on the
relevant Stock Exchange or, if it is unable to do so having used such
endeavours, use its best endeavours to obtain and maintain a quotation or
listing of such Notes issued by it on such other stock exchange or exchanges or
securities market or markets as the Issuer may decide; and     (d)   give to the
Programme Manager:

  (i)   within seven days after demand by the Programme Manager; and     (ii)  
(without the necessity for any such demand) promptly after the publication of
its audited accounts in respect of each financial year and in any event not
later than 180 days after the end of each such financial year a certificate
signed by two of its directors, to the effect that as at a date not more than
seven days before delivering such certificate (“relevant certification date”)
there did not exist and had not existed since the relevant certification date of
the previous certificate (or in the case of the first such certificate the date
hereof) any Event of Default or any Potential Event of Default (or if such
exists or existed specifying the same) and that during the period from and
including the relevant certification date of the last such certificate (or in
the case of the first such certificate the date hereof) to and including the
relevant certification date of such certificate the Issuer has complied with all
its obligations contained in these terms and conditions or (if such is not the
case) specifying the respects in which it has not complied.

      Consolidation, merger, conveyance or transfer by the Issuer     4.4   The
Issuer shall not consolidate with or merge into any other corporation or convey
or transfer its properties and assets substantially as an entirety to any
person, unless:

  (a)   the corporation formed by such consolidation or into which the Issuer is
merged or the person which acquires by conveyance or transfer the properties and
assets of the Issuer substantially as an entirety is a corporation organised and
existing under the laws of the United States of America, any political
subdivision thereof or any State thereof and expressly assumes, by deed poll in
favour of Noteholders from time to time in a form not materially prejudicial to
the interests of Noteholders, the due and punctual payment of the principal of
and interest on all the Notes and the performance of all obligations of the
Issuer under the Transaction Documents;     (b)   immediately after giving
effect to such transaction, no Event of Default or Potential Event of Default
has occurred;     (c)   the Issuer has delivered to the Programme Manager a
certificate signed by two of its directors and an opinion of counsel acceptable
to the Programme Manager, each stating that such consolidation, merger,
conveyance or transfer and such deed poll comply with this Condition 4.4



--------------------------------------------------------------------------------



 



18

 

      and that all conditions precedent provided for in these terms and
conditions relating to such transaction have been complied with; and     (d)  
the Guarantor has delivered to the Programme Manager a certificate signed by two
of its directors and an opinion of counsel acceptable to the Programme Manager,
each stating that the Guarantor’s obligations under the Guarantee remain in full
force and effect after such assumption.

  4.5   Upon any consolidation with or merger into any other corporation, or any
conveyance or transfer of the properties and assets of the Issuer substantially
as an entirety, in each case in accordance with Condition 4.4 (Consolidation,
merger, conveyance or transfer by the Issuer), the successor corporation formed
by that consolidation or into which the Issuer is merged or the successor person
to which that conveyance or transfer is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer under the
Transaction Documents with the same effect as if such successor had been named
as the Issuer therein, and following such succession the predecessor corporation
is relieved of all obligations and covenants under the Transaction Documents.  
      Consolidation, merger, conveyance or transfer by the Guarantor     4.6  
The Guarantor shall not consolidate with or merge into any other corporation or
convey or transfer its properties and assets substantially as an entirety to any
person, unless:

  (a)   the corporation formed by such consolidation or into which the Guarantor
is merged or the person which acquires by conveyance or transfer the properties
and assets of the Guarantor substantially as an entirety is a corporation
organised and existing under the laws of the United States of America, any
political subdivision thereof or any State thereof and expressly assumes, by a
deed poll in favour of Noteholders from time to time in a form not materially
prejudicial to the interests of the Noteholders, the obligations of the
Guarantor under the Guarantee and the performance of all obligations of the
Guarantor under the Transaction Documents;     (b)   immediately after giving
effect to such transaction, no Event of Default or Potential Event of Default
has occurred; and     (c)   the Guarantor has delivered to the Programme Manager
a certificate signed by two of its directors and an opinion of counsel
acceptable to the Programme Manager, each stating that such consolidation,
merger, conveyance or transfer and such deed poll comply with this Condition 4.6
and that all conditions precedent provided for in these terms and conditions
relating to such transaction have been complied with.

  4.7   Upon any consolidation with or merger into any other corporation, or any
conveyance or transfer of the properties and assets of the Guarantor
substantially as an entirety, in each case in accordance with Condition 4.6
(Consolidation, merger, conveyance or transfer by the Guarantor), the successor
corporation formed by that consolidation or into which the Guarantor is merged
or the successor person to which that conveyance or transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Guarantor



--------------------------------------------------------------------------------



 



19

 

      under the Transaction Documents with the same effect as if such successor
had been named as the Guarantor therein, and following such succession the
predecessor corporation is relieved of all obligations and covenants under the
Transaction Documents.

5   Interest

      Interest     5.1   Notes may bear interest at a fixed rate per annum or a
fixed coupon rate (“Fixed Rate Notes”) or at a floating rate (“Floating Rate
Notes”), as specified in the relevant Pricing Supplement. Notes bear interest
from their Interest Commencement Date at the Interest Rate and such interest is
payable in arrears on each Interest Payment Date.         Interest accrues from
the Interest Commencement Date on the Outstanding Principal Amount. Interest
will cease to accrue on maturity of a Note unless default is made in the payment
of any principal amount in which case interest continues to accrue on the
principal amount in respect of which payment has been improperly withheld or
refused or default has been made (as well after as before any demand or
judgement) at the Interest Rate then applicable or such other rate as may be
specified for this purpose in the Pricing Supplement until the date on which the
relevant payment is made.         Calculations and adjustments     5.2   The
amount of interest payable in respect of any Note for any period is calculated
by multiplying the product of the Interest Rate and the Outstanding Principal
Amount by the Day Count Fraction, save that if the Pricing Supplement specifies
an amount in respect of such period, the amount of interest payable in respect
of such Note for such period is equal to such specified amount.         For the
purposes of any calculations referred to in these terms and conditions and
unless otherwise specified in these terms and conditions or the Pricing
Supplement, all amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one half cent being rounded up).        
Notification of Interest Rate     5.3   The Issuer will, if requested in writing
by a Noteholder, notify the Noteholder of the Interest Rate, the amount of
interest payable to that Noteholder and the relevant Interest Payment Date (or
the method of determining them).         Notification, etc to be final     5.4  
Except as provided in Condition 5.3 (Notification of Interest Rate), all
notifications, opinions, determinations, certificates, calculations, quotations
and decisions given, expressed, made or obtained for the purposes of the
provisions of this Condition 5 (Interest) by the Issuer are (in the absence of
wilful default, bad faith or manifest error) binding on the Issuer and all
Noteholders.



--------------------------------------------------------------------------------



 



20

 



6   Redemption and purchase

      Redemption on maturity     6.1   Unless previously redeemed, or purchased
and cancelled or unless such Note is stated in the relevant Pricing Supplement
as having no fixed Maturity Date, each Note shall be redeemed on the Maturity
Date specified in the relevant Pricing Supplement at its Maturity Redemption
Amount.         Purchase of Notes     6.2   The Issuer, the Guarantor or any of
its subsidiaries may at any time purchase Notes in the open market or otherwise
and at any price. All unmatured Notes purchased in accordance with this
Condition 6.2, Condition 6.9 (Early redemption at option of Issuer) or Condition
6.12 (Early redemption at option of Noteholders) may be held, resold, reissued
or cancelled at the discretion of the Issuer or the Guarantor, subject to
compliance with all legal and regulatory requirements.         Early redemption
for taxation reasons     6.3   The Notes may be redeemed at the option of the
Issuer in whole, but not in part, at any time (if the Note is not a Floating
Rate Note) or on any Interest Payment Date (if the Note is a Floating Rate
Note), on giving not less than 30 nor more than 60 days’ notice to the Registrar
and Paying Agent and, in accordance with Condition 12 (Notices), the Noteholders
(which notice shall be irrevocable), if:

  (a)   on the occasion of the next payment due under the Notes, the Issuer has
or will become obliged to pay additional amounts as provided or referred to in
Condition 9 (Taxation) or the Guarantor would be unable for reasons outside its
control to procure payment by the Issuer and in making payment itself would be
required to pay such additional amounts in each case as a result of any change
in, or amendment to, the laws or regulations of the United States of America or
any political subdivision or any authority thereof or therein having power to
tax, or any change in the application or official interpretation of such laws or
regulations, which change or amendment becomes effective on or after the Issue
Date of the first Tranche of the Notes; and     (b)   such obligation cannot be
avoided by the Issuer or, as the case may be, the Guarantor taking reasonable
measures available to it,

      provided that no such notice of redemption is given earlier than 90 days
prior to the earliest date on which the Issuer or, as the case may be, the
Guarantor would be obliged to pay such additional amounts were a payment in
respect of the Notes then due.         Prior to the publication of any notice of
redemption pursuant to this Condition 6.3, the Issuer shall deliver to the
Paying Agent a certificate signed by two directors of the Issuer or, as the case
may be, two directors of the Guarantor stating that the Issuer is entitled to
effect such redemption and setting out a statement of facts showing that the
conditions precedent to the right of the Issuer to redeem have occurred, and an
opinion of independent legal advisers of recognised standing to the effect that
the Issuer or, as the case may be,



--------------------------------------------------------------------------------



 



21

 

      the Guarantor has or will become obliged to pay such additional amounts as
a result of such change or amendment.

  6.4   If the Issuer, or if applicable, the Guarantor determines, based upon a
written opinion of independent United States legal counsel, that any payment
made outside the United States by the Issuer, the Guarantor or the Paying Agent
of principal or interest due in respect of any Note would, under any present or
future laws or regulations of the United States of America, be subject to any
certification, identification or other information reporting requirement of any
kind, the effect of which is the disclosure to the Issuer, the Guarantor, Paying
Agent or any governmental authority of the nationality, residence or identity
(as distinguished from, for example, status as a United States Alien (as defined
in Condition 9 (Taxation))) of a beneficial owner of such Note who is a United
States Alien the Issuer, at its option, will either:

  (a)   redeem the Notes, in whole but not in part; or     (b)   if and so long
as the conditions of Condition 9 (Taxation) are satisfied, pay the additional
amounts specified in Condition 9 (Taxation).

  6.5   The right of the Issuer to exercise such option will not apply where the
requirement otherwise giving rise to such option:

  (a)   would not be applicable to a payment made by the Issuer, the Guarantor
or the Paying Agent:

  (i)   directly to the beneficial owner; or     (ii)   to a custodian, nominee
or other agent of the beneficial owner,

  (b)   can be satisfied by such custodian, nominee or other agent certifying
that such beneficial owner is a United States Alien,

      provided that in each case referred to in paragraphs (a)(ii) and (b) of
this Condition 6.5 payment by such custodian, nominee or agent of such
beneficial owner is not otherwise subject to any such requirement (other than a
requirement which is imposed on a custodian, nominee or other agent described in
paragraph (d) of this Condition 6.5); or

  (c)   would not be applicable to payment made by at least one other Paying
Agent; or     (d)   is applicable to a payment to a custodian, nominee or other
agent of the beneficial owner who is a United States person, a controlled
foreign corporation for United States tax purposes, a foreign person 50 per
cent. or more of whose gross income for the 3-year period ending with the close
of its taxable year preceding the year of payment is effectively connected with
a United States trade or business, or is otherwise related to the United States.

      Such determination and election will be made as soon as practicable, and
the Issuer will promptly publish notice thereof ( “Determination Notice”)
stating the effective date of such certification, identification or other
information or reporting requirement, whether the Notes shall be redeemed or
that the additional amounts



--------------------------------------------------------------------------------



 



22

 

      specified in Condition 9 (Taxation) should be paid and (if applicable) the
last date by which the redemption of the Notes must take place.     6.6   If an
election has been made that the Notes be redeemed, such redemption will take
place on such date (being an Interest Payment Date if the Note is a Floating
Rate Note), not later than one year after the publication of the Determination
Notice, as the Issuer elects by notice to the Noteholders in accordance with
Condition 12 (Notices) at least 60 days before the date fixed for redemption.  
  6.7   Notwithstanding Conditions 6.3 to 6.6, the Notes will not be redeemed if
the Issuer subsequently determines, based on an opinion of independent United
States legal counsel, no less than 30 days prior to the redemption date, that
subsequent payments would not be subject to any such requirement, in which case
the Issuer will promptly publish notice of such determination and any earlier
redemption notice will be revoked and of no further effect.     6.8   Notes
redeemed pursuant to Condition 6.3 (Early redemption for taxation reasons) will
be redeemed at their tax early redemption amount (“Early Redemption Amount
(Tax)”) (which is their Outstanding Principal Amount or such other redemption
amount as may be specified in, or determined in accordance with the provisions
of, the Pricing Supplement), together with accrued interest (if any) to (but
excluding) the date of redemption.         Early redemption at option of Issuer
    6.9   If this Condition 6.9 is specified in the Pricing Supplement as being
applicable, then the Issuer may, having given the appropriate notice and subject
to such conditions as may be specified in the Pricing Supplement, redeem all
(but not, unless and to the extent that the Pricing Supplement specifies
otherwise, some only) of the Notes of the relevant Series at their call early
redemption amount (“Early Redemption Amount (Call)”) (which is their Outstanding
Principal Amount or such other redemption amount as may be specified in, or
determined in accordance with the provisions of, the Pricing Supplement),
together with accrued interest (if any) to (but excluding) the date of
redemption.         The Issuer may not exercise such option in respect of any
Note which is the subject of the prior exercise by the Noteholder thereof of its
option to require the redemption of such Note under Condition 6.12 (Early
redemption at option of Noteholders).     6.10   The appropriate notice referred
to in Condition 6.9 (Early redemption at option of Issuer) is a notice given by
the Issuer to the Registrar and Paying Agent and to the Noteholders of the
relevant Series in accordance with Condition 12 (Notices), which notice shall be
irrevocable and shall specify:

  (a)   the Series of Notes subject to redemption;     (b)   whether such Series
is to be redeemed in whole or in part only and, if in part only, the aggregate
principal amount of and the serial numbers (if Bearer Notes) of the Notes of the
relevant Series which are to be redeemed;     (c)   the due date for such
redemption, which shall be not less than 30 days nor more than 60 days after the
date on which such notice is given and which shall be such date or the next of
such dates (“Call Option Date(s)”) or a



--------------------------------------------------------------------------------



 



23

 

      day falling within such period (“Call Option Period"), as may be specified
in the Pricing Supplement and which is, in the case of Notes which bear interest
at a floating rate, Interest Payment Date; and     (d)   the Early Redemption
Amount (Call) at which such Notes are to be redeemed.

      Partial Redemption     6.11   In the case of a partial redemption of
Registered Notes, the Notes to be redeemed will be selected by the Registrar,
and notice of the Notes selected for redemption will be given in accordance with
Condition 12 (Notices) not less than 15 days prior to the date fixed for
redemption.         Early redemption at option of Noteholders     6.12   If this
Condition 6.12 is specified in the Pricing Supplement as being applicable, then
the Issuer shall, upon the exercise of the relevant option by any Noteholder of
the relevant Series, redeem such Note on the date specified in the relevant Put
Notice (as defined below) at its put early redemption amount ( “Early Redemption
Amount (Put)”) (which is their Outstanding Principal Amount or such other
redemption amount as may be specified in, or determined in accordance with the
provisions of, the Pricing Supplement), together with accrued interest (if any)
to (but excluding) the date of redemption.         In order to exercise such
option, the Noteholder must, not less than 30 nor more that 60 days’ before the
date on which such redemption is required to be made as specified in the Put
Notice (as defined below) (which date shall be such date or the next of the
dates (“Put Date(s)”), or a day falling within such period (“Put Period"), as
may be specified in the Pricing Supplement), deposit (together, in the case of a
Bearer Note, with all unmatured Coupons and Talons appertaining thereto other
than any Coupon maturing on or before the date of redemption) during normal
business hours at the specified office of the Paying Agent a duly completed
early redemption notice (“Put Notice") in the form which is available from the
specified office of the Paying Agent specifying, in the case of a Registered
Note, the aggregate principal amount in respect of which such option is
exercised (which must be the minimum Denomination specified in the Pricing
Supplement or an integral multiple thereof). No Bearer Note so deposited and
option exercised may be withdrawn.         A Noteholder may not exercise such
option in respect of any Note which is the subject of an exercise by the Issuer
of its option to redeem such Note under either Condition 6.3 (Early redemption
for tax reasons) or 6.9 (Early redemption at option of Issuer).



--------------------------------------------------------------------------------



 



24

 

7   Events of Default

      Events of Default     7.1   An Event of Default occurs in relation to a
Series of Notes if any one or more of the following events occurs:

  (a)   (payment default) default is made in the payment of any principal or
interest due in respect of the Notes or any of them and the default continues
for a period of 30 days in the case of interest; or     (b)   (other default)
the Issuer or the Guarantor fails to perform or observe any of its other
obligations under these terms and conditions, the Note Deed Poll or the
Guarantee and, if the default can be remedied, the Issuer or Guarantor (as the
case may be) does not remedy the default within the period of 60 days next
following the service on the Issuer or the Guarantor (as the case may be) of
notice requiring the default to be remedied by Noteholders holding at least 25%
of the Outstanding Principal Amount of Outstanding Notes; or     (c)   (cross
default) any Indebtedness for Borrowed Money of the Issuer, the Guarantor or any
Subsidiary becomes due and repayable prematurely by reason of an event of
default (however described) or the Issuer, the Guarantor or any Subsidiary fails
to make any payment in respect of any Indebtedness for Borrowed Money on the due
date for payment or any security given by the Issuer, the Guarantor or any
Subsidiary for any Indebtedness for Borrowed Money becomes enforceable or if
default is made by the Issuer, the Guarantor or any Subsidiary in making any
payment due under any guarantee and/or indemnity given by it in relation to any
Indebtedness for Borrowed Money of any other person provided that no such event
shall constitute an Event of Default unless the relative Indebtedness for
Borrowed Money either alone or when aggregated with other Indebtedness for
Borrowed Money relative to all (if any) other such events which shall have
occurred shall amount to at least U.S.$100,000,000 (or its equivalent in any
other currency); or     (d)   (insolvency — order for relief) the entry of a
decree or order for relief in respect of the Issuer or the Guarantor by a court
having jurisdiction in the premises in an involuntary case under the Federal
bankruptcy laws of the United States of America, as now or hereafter
constituted, or any other Federal or State bankruptcy, insolvency or other
similar law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Issuer or the Guarantor or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 90 consecutive days; or     (e)   (insolvency — voluntary
proceedings) the commencement by the Issuer or the Guarantor of a voluntary case
under the Federal bankruptcy laws of the United States of America, as now or
hereafter constituted, or any other applicable Federal or State bankruptcy,
insolvency or other similar law, or the consent by it to the entry of an order
for relief in an involuntary case under any such law or to the appointment of a
receiver,



--------------------------------------------------------------------------------



 



25

 

      liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Issuer or the Guarantor or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due, or the taking of any corporate action in furtherance of any of
the foregoing; or

  (g)   (void) any of the Notes or the Guarantee is or becomes wholly or partly
void, voidable or unenforceable or is claimed to be so by the Issuer or the
Guarantor or any person on behalf of the Issuer or the Guarantor.

      For the purposes of this Condition 7.1, “Indebtedness for Borrowed Money”
means any present or future indebtedness (whether being principal, premium,
interest or other amounts) for or in respect of (i) money borrowed,
(ii) liabilities under or in respect of any acceptance or acceptance credit or
(iii) any notes, bonds, debentures, debenture stock, loan stock or other
securities offered, issued or distributed whether by way of public offer,
private placing, acquisition consideration or otherwise and whether issued for
cash or in whole or in part for a consideration other than cash.        
Consequences of an Event of Default     7.2   If an Event of Default occurs and
is continuing, each Note will become due and payable immediately upon the Issuer
or the Guarantor (as the case may be) receiving a notice to that effect from
Noteholders holding at least 25% of the Outstanding Principal Amount of the
Outstanding Notes of the relevant Series, without any further action whatsoever
on the part of the Issuer, the Guarantor or the Noteholders of the relevant
Series, at its Early Termination Amount (together with all accrued interest (if
any)).         Rectification     7.3   The right of Noteholders to give notice
to the Issuer or Guarantor in accordance with Condition 7.2 (Consequences of an
Event of Default) terminates if the event or circumstance giving rise to it is
cured before such notice is given.         Restrictions on institution of
proceedings     7.4   No Noteholder of any Series has any right to institute any
proceedings, judicial or otherwise, with respect to any Note other than in
accordance with Condition 7.2 (Consequences of an Event of Default).        
Notification of Event of Default     7.5   If an Event of Default or a Potential
Event of Default occurs, the Issuer must promptly after becoming aware of it
notify the Programme Manager and Registrar of the occurrence of the Event of
Default (specifying details of it) and procure that the Registrar promptly
notifies the relevant Noteholders of the occurrence of the Event of Default in
accordance with Condition 12 (Notices).



--------------------------------------------------------------------------------



 



26

 



8   Payments

      Payments of interest and principal     8.1   Payments of interest to
holders of Registered Notes will be made according to the particulars recorded
in the Register at the close of business on the relevant Record Date. Payments
of principal to holders of Registered Notes will be made according to the
particulars recorded in the Register at 10.00am on the Payment Date.        
Bearer Notes     8.2   Unless otherwise provided in the relevant Pricing
Supplement, payments of principal on Bearer Notes will be made against surrender
of such Bearer Notes, and payments of interest on Bearer Notes will be made
against surrender of the applicable Coupons, to the Paying Agent.         Joint
holders     8.3   When a Registered Note is held jointly, payment will be made
to the holders in their joint names unless requested otherwise.         Method
of payments     8.4   Payments in respect of each Registered Note issued by an
Issuer will be made:

  (a)   where the Registered Notes are in the Austraclear System, by crediting
on the relevant Payment Date the amount then due to the account (held with a
bank in Australia) of Austraclear in accordance with the Austraclear
Regulations; or     (b)   if the relevant Registered Notes are not in the
Austraclear System, by crediting on the Payment Date the amount then due to an
account in Australia previously notified by the relevant Noteholder to the
Issuer and the Paying Agent. If the relevant Noteholder has not notified the
Issuer and the Paying Agent of such an account by 5.00pm on the relevant Record
Date payments in respect of the relevant Registered Note will be made by cheque
(drawn on a bank in Australia), mailed on the Business Day immediately preceding
the relevant Payment Date, at the relevant Noteholder’s risk to the Noteholder
(or to the first named of joint holders) of such Registered Note at the address
appearing in the Register as at the Record Date. Cheques to be despatched to the
nominated address of a Noteholder will in such cases be deemed to have been
received by the Noteholder on the relevant Payment Date and no further amount
will be payable by the Issuer in respect of the relevant Registered Note as a
result of payment not being received by the Noteholder on the due date.

      No payment of interest will be mailed to an address in the United States
or transferred to an account maintained by a Noteholder in the United States and
no payment of interest will be made with respect to any Registered Notes in
temporary form.         Payments by electronic transfer



--------------------------------------------------------------------------------



 



27

 

  8.5   In the case of payments made by electronic transfer, payments will for
all purposes be deemed to be made when the Registrar gives irrevocable
instructions in Sydney for the making of the relevant payment by electronic
transfer, being instructions which would be reasonably expected to result, in
the ordinary course of banking business, in the funds transferred reaching the
account of the relevant Noteholder and, in the case of accounts maintained in
Australia, reaching the account on the same day as the day on which the
instructions are given.         Alternative arrangements for payment     8.6  
If a cheque posted or an electronic transfer for which irrevocable instructions
have been given by the Registrar is shown, to the satisfaction of the Registrar,
not to have reached the relevant Noteholder and the Registrar is able to recover
the relevant funds, the Registrar may make such other arrangements as it thinks
fit for the effecting of the payment in Sydney.         Non-Business Days    
8.7   If a payment:

  (a)   is due under a Note on a day which is not a Business Day then the due
date for payment will be the next following day which is a Business Day; or    
(b)   is to be made to an account on a Business Day on which banks are not open
for general banking business in the place in which the account is located, then
the due date for payment will be the next following day on which banks are open
for general banking business in that place,

      and in either case, the Noteholder is not entitled to any additional
payment in respect of that delay.         Payments subject to fiscal laws    
8.8   Payments will be subject in all cases to any fiscal or other applicable
laws and regulations. Neither the Issuer or the Registrar is liable to any
Noteholder for any commissions, costs, losses or expenses in relation to or
resulting from such payments.

9   Taxation

      Additional amounts     9.1   Subject to certain exceptions and limitations
set out below, all payments of principal and interest in respect of the Notes by
the Issuer or the Guarantor will be made without withholding or deduction for or
on account of any present or future taxes or duties of whatever nature imposed
or levied by or on behalf of the United States of America or any political
subdivision or any authority thereof or therein having power to tax unless such
withholding or deduction is required by law. In such event, the Issuer or, as
the case may be, the Guarantor will pay such additional amounts as shall be
necessary in order that the net amounts received by Noteholders after such
withholding or deduction equals the respective amounts of principal and interest
which would otherwise have been receivable in respect of the Notes in the
absence of such withholding or deduction; except that no such



--------------------------------------------------------------------------------



 



28

 



      additional amounts is payable with respect to any Note as a result of
withholding or deduction on account of any one or more of the following:

  (a)   any tax, assessment or other governmental charge that is imposed or
withheld solely by reason of the holder of a Note or Coupon (''Holder’’), or a
fiduciary, settler, beneficiary, member or shareholder of such holder being
considered as:

  (i)   being or having been present or engaged in a trade or business in the
United States or having had a permanent establishment in the United States of
America;     (ii)   having a current or former relationship with the United
States of America, including a relationship as a citizen or resident thereof;  
  (iii)   being or having been a foreign or domestic personal holding company, a
passive foreign investment company or a controlled foreign corporation with
respect to the United States of America or a corporation that has accumulated
earnings to avoid United States federal income tax;     (iv)   being or having
been a ''10-percent shareholder’’ of all classes of stock of the Issuer or, as
the case may be, the Guarantor as defined in section 871(h)(3) of the United
States Internal Revenue Code of 1986, as amended (’’Code’’) or any successor
provision; or     (v)   being a bank receiving payments on an extension of
credit made pursuant to a loan agreement entered into the ordinary course of its
trade or business;

  (b)   any Holder that is not the sole beneficial owner of a Note or Coupon or
that is a fiduciary or partnership, but only to the extent that a beneficiary or
settler with respect to the fiduciary, a beneficial owner or a member of the
partnership would not have been entitled to the payment of an additional amount
had such beneficiary, settler, beneficial owner or member received directly its
beneficial or distributive share of the payment;     (c)   any tax, assessment
or other governmental charge that is imposed otherwise or withheld solely by
reason of a failure of the Holder or any other person to comply with
certification, identification or information reporting requirements concerning
the nationality, residence, identity or connection with the United States of
America of the Holder or beneficial owner of such Note or Coupon, if compliance
is required by statute, by regulation or the United States Treasury Department
or by an applicable income tax treaty to which the United States of America is a
party as a precondition to exemption from such tax, assessment or other
governmental charge;     (d)   any tax, assessment or other governmental charge
that is imposed other than by withholding from a Note or Coupon;     (e)   any
tax, assessment or other governmental charge that would not have been so imposed
but for the presentation or surrender by the Holder for





--------------------------------------------------------------------------------



 



29

 

      payment on a date more than 30 days after the Relevant Date except to the
extent that the Holder would have been entitled to an additional amount on
presenting the same for payment on such thirtieth day;     (f)   any estate,
inheritance, gift, sales, excise, transfer, wealth or personal property tax or
similar tax assessment or other governmental charge;     (g)   any tax,
assessment or other governmental charge required to be withheld by any paying
agent from any payment of principal of or interest on any Note or Coupon if such
payment can be made without such withholding by any other paying agent;     (h)
  any tax, duty, assessment or other governmental charge required to be made
pursuant to any European Union Directive on the taxation of savings implementing
the conclusions of the ECOFIN Council meeting of January 21, 2003 or any law
implementing or complying with, or introduced in order to conform to, such
Directive; or     (i)   any combination of items (a), (b), (c), (d), (e), (f),
(g) and (h).

      In this Condition 9.1 “United States Alien” means any corporation,
partnership, individual or fiduciary that is, for United States Federal income
tax purposes, a foreign corporation, a non-resident alien individual, a
non-resident fiduciary of a foreign estate or trust, or a foreign partnership
one or more of the members of which is, for United States Federal income tax
purposes, a foreign corporation, a non-resident alien individual or a
non-resident fiduciary of a foreign estate or trust.     9.2   Notwithstanding
Condition 9.1 (Additional amounts), if and so long as a certification,
identification or other information reporting requirement referred to in
Condition 6.4 would be fully satisfied by payment of a backup withholding tax or
similar charge, the Issuer may elect, by so stating in the Determination Notice
(as defined in Condition 6.5), to have the following provisions of this
Condition 9.2 apply in lieu of the provisions of Condition 6.4.         In such
event, the Issuer, failing which, if applicable, the Guarantor, will pay as
additional amounts such amounts as may be necessary so that every net payment
made following the effective date of such requirements outside the United States
of America by it, the Guarantor (if applicable) or the Paying Agents of
principal or interest due in respect of any Note of which the beneficial owner
is a United States Alien (but without any requirement that the nationality,
residence or identity of such beneficial owner be disclosed to the Issuer, the
Paying Agent or any governmental authority), after withholding or deduction for
or on account of such backup withholding tax or similar charge (other than a
backup withholding tax or similar charge which (a) is the result of a
certification, identification or other information reporting requirement which
would not be applicable in the circumstances described in Condition 6.5 or
(b) is imposed as a result of any of the circumstances described in Condition
9.1(a), (b) or (f) above or any combination thereof), will not be less than the
amount provided for in such Note to be then due and payable.         If the
Issuer or, if applicable, the Guarantor elects to pay such additional amounts
and so long as they are obligated to pay the same, the Issuer may subsequently
redeem the Notes in accordance with Condition 6.4.

 



--------------------------------------------------------------------------------



 



30

 

      As used in these terms and conditions, the “Relevant Date” means the date
on which a payment in respect of a Note first becomes due, except that, if the
full amount of the moneys payable has not been duly received by the Paying Agent
on or prior to such due date, it means the date on which, the full amount of
such moneys having been so received, notice to that effect is duly given to the
Noteholders in accordance with Condition 12 (Notices).         Bearer Exchange
Notice     9.3   The Issuer (or the Paying Agent) may request a Noteholder of a
Bearer Note to provide its name and address or a declaration substantially in
the form set out as Appendix 1 to the Form of Bearer Exchange Notice set out in
Schedule 6 to the Note Deed Poll for purposes of Australian tax laws. If the
Noteholder fails to comply with such request the Issuer (or Paying Agent who
shall retain and remit such amount to the Issuer who shall remit to the
Australian Taxation Office (“ATO”)) will retain and remit to the ATO an amount
as specified in the Income Tax (Bearer Debentures) Act 1971 (of the Commonwealth
of Australia) (currently 47%) of the interest otherwise payable to the
Noteholder unless the Noteholder demonstrates to the satisfaction of the Issuer
(or the Paying Agent) that section 126 of the ITAA does not apply to the
relevant interest payment.         No additional amounts will be payable by the
Issuer in relation to any withholdings or deductions from any payment in respect
of a Bearer Note which is levied on such payment due to the fact that the Note
is a Bearer Note.

10   Further Issues       The Issuer may from time to time, without the consent
of any Noteholder, issue further Notes having the same terms and conditions as
the Notes of any Series in all respects (or in all respects except for the first
payment of interest on them and/or their Denomination) so as to form a single
Series with the Notes of that Series issued by the Issuer.   11   Time limit for
claims       A claim against the Issuer for a payment under a Note is void
unless such claim is made within 5 years of the relevant Payment Date.   12  
Notices       To the Issuer or the Registrar

  12.1   A notice or other communication in connection with a Note to the Issuer
or the Registrar must be in writing and may be given by prepaid post or delivery
to the address of the addressee or by facsimile to the facsimile number of the
addressee specified:

  (a)   in the Information Memorandum; or     (b)   as otherwise agreed between
those parties from time to time and notified to the Noteholders.

 



--------------------------------------------------------------------------------



 



31

 

      To Noteholders     12.2   A notice or other communication in connection
with a Note to Noteholders must be in writing and given by means of:

  (a)   an advertisement published in The Australian Financial Review or any
other newspaper or newspapers circulating in Australia generally; or     (b)  
prepaid post (airmail if posted to or from a place outside Australia) or
delivery to the address of each Noteholder or any relevant Noteholder as shown
in the Register at the close of business 3 Business Days prior to the dispatch
of the relevant notice or communication.

      If any Bearer Note is then Outstanding, any notice or communication to
Noteholders must include an advertisement given in accordance with Condition
12.2(a).         Effective on receipt     12.3   Unless a later time is
specified in it a notice, approval, consent or other communication takes effect
from the time it is received, except that if it is received after 5.00pm in the
place of receipt or on a non-business day in that place, it is to be taken to be
received at 9.00am on the next succeeding Business Day in that place.        
Proof of receipt     12.4   Subject to Condition 12.3 (Effective on receipt),
proof of posting of a letter or of dispatch of a facsimile or of publication of
a notice is proof of receipt:

  (a)   in the case of a letter, on the third (seventh, if outside Australia)
day after posting; and     (b)   in the case of a facsimile, on receipt by the
sender of a successful transmission report; and     (c)   in the case of
publication, on the date of such publication.

13   Meetings of Noteholders

      Meetings of Noteholders may be convened in accordance with the Meeting
Provisions. Any such meeting may consider any matters affecting the interests of
Noteholders including, without limitation, the variation of the terms of the
Notes by the Issuer and the granting of approvals, consents and waivers, and the
declaration of an Event of Default.

14   Amendments

      To cure ambiguities     14.1   These terms and conditions and the relevant
Pricing Supplement may be amended by the Issuer without the consent of any
Noteholder for the purposes of curing any ambiguity, or correcting or
supplementing any defective or inconsistent

 



--------------------------------------------------------------------------------



 



32

 

      provisions therein where such amendment does not adversely affect the
interests of the relevant Noteholders.         Approval by Noteholders     14.2
  These terms and conditions and the relevant Pricing Supplement may otherwise
be varied by the Issuer with the approval of the relevant Noteholders by
Extraordinary Resolution. No other variation to these terms and conditions has
effect in relation to the Noteholders who hold relevant Notes at the date of any
amending deed or agreement unless they otherwise agree in writing. A variation
which affects only a particular Series or Tranche of Notes may be approved
solely by the Noteholders of the relevant Series or Tranche and will take effect
in relation to, and bind, all subsequent Noteholders of that Series or Tranche.
For the avoidance of doubt, any variation to these terms and conditions, the
relevant Pricing Supplement and the Agency Services Agreement approved by the
Noteholders of relevant Registered Notes shall be binding on all relevant
Noteholders, including Noteholders of relevant Bearer Notes.

15   Registrar

      Role of the Registrar     15.1   In acting under the Agency Services
Agreement in connection with the Notes, the Registrar acts solely as agent of
the Issuer and does not assume any obligations towards or relationship of agency
or trust for or with any of the Noteholders save insofar as that any funds
received by the Registrar in accordance with the Agency Services Agreement
shall, pending their application in accordance with the Agency Services
Agreement, be held by it in a segregated account which shall be held on trust
for the persons entitled thereto.         Change of Registrar     15.2   The
Issuer reserves the right at any time to terminate the appointment of the
Registrar in accordance with the Agency Services Agreement and to appoint
successor or additional registrars, provided, however, that the Issuer must at
all times maintain the appointment of a registrar with its specified office in
Australia. Notice of any such termination of appointment will be given to the
Noteholders in accordance with Condition 12 (Notices).

16   Replacement of Bearer Notes, Coupons and Talons

      Any Bearer Note, Coupons or Talon that becomes mutilated, destroyed, lost
or stolen will be replaced by the Issuer at the expense of the relevant
Noteholder upon surrender of the Bearer Note, Coupon or Talon to the Paying
Agent or upon receipt by the Paying Agent of satisfactory evidence of the
destruction, loss or theft thereof.         In each case, an indemnity in
respect of, without limitation, double payment and any costs (including
reasonable legal costs and expenses) incurred by the Issuer or the Paying Agent
in connection with the replacement, satisfactory to the Issuer and the Paying
Agent may be required at the expense of the holder of such Bearer Note, Coupon
or Talon before a replacement Bearer Note, Coupon or Talon will be issued.

 



--------------------------------------------------------------------------------



 



33

 

17   Conversion of Registered Notes into Bearer Notes

      Exchange of Registered Notes for Bearer Notes     17.1   Registered Notes
in permanent form with an aggregate principal amount of not less than A$500,000
are exchangeable, at the option of the relevant Noteholder, for a Bearer Note
with a principal amount equal to the principal amount of the Registered Note
being exchanged. Bearer Notes will be made available for collection by the
persons entitled thereto at the specified office of the Paying Agent or, at the
request of the person entitled thereto, mailed, at the risk of the person
entitled thereto, to the address specified in the Bearer Exchange Notice.      
  If a Registered Note is lodged in the Austraclear System, the relevant
Austraclear Participant must make arrangements for the Uplift (as defined in the
Austraclear Regulations) of its entitlement in that Registered Note from the
Austraclear System and for the appropriate entry in relation to that entitlement
to be made in the Register before a Bearer Exchange Notice is given to the
Paying Agent. The Registrar has agreed to make the relevant entry on the
Register upon receipt of a duly completed transfer and acceptance form between
Austraclear, as transferor, and the relevant Austraclear Participant uplifting
the Registered Note, as transferee.         The Issuer undertakes to procure
that the relevant Bearer Notes will be duly issued in accordance with these
terms and conditions.         Whenever a Registered Note is to be exchanged for
a Bearer Note, the Issuer agrees to procure the prompt delivery of the Bearer
Note, duly authenticated and where and to the extent applicable, with Coupons
and/or Talons attached in an aggregate principal amount equal to the principal
amount of the relevant Registered Note to the relevant Noteholder within
120 days of the Noteholder requesting such exchange, but in no event later than
the Maturity Date.         Notation on the Register     17.2   On any occasion
on which a Registered Note is exchanged in accordance with Condition 17.1
(Exchange of Registered Notes for Bearer Notes) the Issuer agrees to procure
that:

  (a)   the aggregate principal amount of the Bearer Notes which are delivered
in definitive form is noted on the Register; and     (b)   the remaining
aggregate principal amount of the Registered Notes (which is the aggregate
principal amount thereof less the amount referred to in Condition 17.2(a)) is
noted on the Register, whereupon the aggregate principal amount of the
Registered Notes shall for all purposes be as most recently so noted.

      Exercise of option     17.3   The option of the Noteholders to exchange
Registered Notes for Bearer Notes provided for in this Condition 17 (Conversion
of Registered Notes into Bearer Notes) may be exercised by the relevant
Noteholder giving a Bearer Exchange Notice to the Paying Agent within the time
limits set out in these terms and conditions and stating the principal amount of
the Registered Notes in respect of which the option is exercised. Each such
notice must be accompanied by the

 



--------------------------------------------------------------------------------



 



34

 

      payment to the Paying Agent of A$7,500 (or such lesser amount specified by
the Paying Agent) on account of the expenses to be incurred by the Paying Agent
or the Issuer in connection with an exchange under this Condition 17 (Conversion
of Registered Notes into Bearer Notes) (including, without limitation, the cost
of printing the Bearer Notes).         Bearer Exchange Notice     17.4   A
Noteholder may only exercise the option to exchange Registered Notes for Bearer
Notes under this Condition 17 (Conversion of Registered Notes into Bearer Notes)
if that Noteholder provides a declaration, substantially as set out in
Appendix 1 to the Bearer Exchange Notice, that:

  (a)   such Noteholder is not an Australian resident, as defined in the ITAA
or, on exchange, will not otherwise be holding the Bearer Notes to which the
declaration applies, in the course of carrying on business in Australia at or
through a permanent establishment in Australia; and     (b)   such Noteholder
will notify the Issuer if either:

  (i)   such Noteholder holds or commences to hold the Bearer Notes, to which
the declaration applies, as either an Australian resident, as defined in the
ITAA, or in the course of carrying on business in Australia at or through a
permanent establishment in Australia; or     (ii)   such Noteholder disposes of
any part of such Noteholder’s beneficial interest in the Bearer Notes, to which
the declaration applies, to either:

  (A)   an Australian resident, as defined in the ITAA; or     (B)   a person
who otherwise acquires or would hold that beneficial interest in those Bearer
Notes in the course of carrying on business in Australia at or through a
permanent establishment in Australia.

      Such notification (“Notice”) to occur within a reasonable time after the
occurrence of any of the events set out in Condition 17.4(b) above and in any
case prior to the first Interest Payment Date after that occurrence.        
Subsequent holders     17.5   If an option to exchange Registered Notes for
Bearer Notes under this Condition 17 has been exercised, any subsequent
Noteholder (i.e. other than the person who exercises the exchange option) of the
Bearer Notes is also required to notify the Issuer if either Condition
17.4(b)(i) or (ii) occurs.         No representation by the Issuer     17.6  
The Issuer makes no representation that:

  (a)   Bearer Notes can be lodged in or traded through the Austraclear System
or the clearing systems maintained by Euroclear Bank S.A./N.V. as operator of
the Euroclear System, Clearstream Banking, société anonyme or any other person;
or

 



--------------------------------------------------------------------------------



 



35

 

  (b)   Bearer Notes will be included in the UBSWA Composite Bond Index or any
other index.

18   Currency indemnity       Each of the Issuer and the Guarantor indemnify the
Noteholders and keep them indemnified against:

  (a)   any Liability incurred by any of them arising from the non-payment by
the Issuer or the Guarantor of any amount due in respect of a Note or the
Guarantee, as the case may be, by reason of any variation in the rates of
exchange between those used for the purposes of calculating the amount due under
a judgment or order in respect thereof and those prevailing at the date of
actual payment by the Issuer or the Guarantor; and     (b)   any deficiency
arising or resulting from any variation in rates of exchange between;

  (i)   the date as of which the local currency equivalent of the amounts due or
contingently due in respect of a Note or the Guarantee, as the case may be
(other than under this Condition 18 (Currency indemnity)), is calculated for the
purposes of any bankruptcy, insolvency or liquidation of the Issuer or the
Guarantor; and     (ii)   the final date for ascertaining the amount of claims
in such bankruptcy, insolvency or liquidation.

    The amount of such deficiency is not reduced by any variation in rates of
exchange occurring between that final date and the date of any distribution of
assets in connection with any such bankruptcy, insolvency or liquidation.      
The above indemnities constitute obligations of the Issuer and the Guarantor
separate and independent from their other obligations under the Transaction
Documents and apply irrespective of any indulgence granted by the Noteholders
from time to time and continue in full force and effect notwithstanding the
judgment or filing of any proof or proofs in any bankruptcy, insolvency or
liquidation of the Issuer or the Guarantor for a liquidated sum or sums in
respect of amounts due in respect of a Note or the Guarantee, as the case may be
(other than under this Condition 18 (Currency indemnity)). Any deficiency
referred to in Condition 18(b) above, constitutes a loss suffered by the
Noteholders and no proof or evidence of any actual loss shall be required by the
Issuer or the Guarantor or its liquidator or liquidators.   19   Waiver and
Remedies       No failure of exercise, and no delay in exercising, on the part
of any Noteholder, any right under these terms and conditions shall operate as a
waiver of any such right nor shall any single or partial exercise thereof
preclude any other or future exercise of any such right or the exercise of any
other right. Rights under these terms and conditions shall be in addition to all
other rights provided by law. No notice or demand given in any case shall
constitute a waiver of rights to take other action in the same, similar or other
instances without such notice or demand.

 



--------------------------------------------------------------------------------



 



36

 

20   Governing law, jurisdiction and service of process

      Governing law     20.1   The Notes are governed by the law in force in the
New South Wales.         Jurisdiction     20.2   The Issuer irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of New
South Wales and courts of appeal from them in relation to any action (including,
without limitation, any writ of summons or other originating process or any
third or other party notice) arising out of or in relation to the Notes. The
Issuer waives any right it has to object to an action being brought in those
courts, to claim that the action has been brought in an inconvenient forum, or
to claim that those courts do not have jurisdiction.         Process agent    
20.3   Without preventing any other mode of service, any document in an action
(including, without limitation, any writ of service of summons or other
originating process or any third or other party notice) arising out of or in
relation to the Notes may be served on the Issuer by being left for the Issuer
with its process agent referred to in Condition 20.4.     20.4   The Issuer has
appointed Dabserv Corporate Services Pty Ltd (ABN 73 001 824 111) currently c/-
Mallesons Stephen Jaques, Governor Phillip Tower, 1 Farrer Place, Sydney, NSW
2000, Australia as its agent to receive any document referred to in Condition
20.3. If for any reason that person ceases to be able to act as such, the Issuer
must immediately appoint another person with an office located in the
Commonwealth of Australia to receive any such document and promptly notify
Noteholders of such appointment.

 



--------------------------------------------------------------------------------



 



37

 
Schedule 2                Meetings Provisions
 
The following are the Meetings Provisions which are applicable to the convening
of meetings of Noteholders and the passing of resolutions by them.

    Interpretation

1 (a)   Capitalised terms used in these provisions that are not defined below
have the meaning given to those terms in the Terms and Conditions unless the
contrary intention appears.         Dealer means a person appointed by the
Issuer to act as a dealer in relation to Registered Notes.         Extraordinary
Resolution means:

  (i)   a resolution passed at a Meeting by a majority of at least 75% of the
votes cast; or     (ii)   a resolution made in writing by Noteholders in
accordance with paragraph 24(b).

      Form of Proxy means a notice in writing in the usual or common form and
available from the Registrar.         Meeting is deemed to include:

  (i)   if there is only one Noteholder, the attendance of that person or its
Proxy on the day and at the place and time specified in accordance with these
provisions;     (ii)   the presence of persons physically, by conference
telephone call or by video conference; and     (iii)   (other than in paragraphs
7, 8, 12 and 14) any adjourned meeting.

      Ordinary Resolution means:

  (i)   a resolution passed at a Meeting by a clear majority of the votes cast;
or     (ii)   a resolution made in writing by Noteholders in accordance with
paragraph 24(a).

      Proxy means a person so appointed pursuant to a Form of Proxy.        
Notification Date means the date stated in the copies of a resolution to be made
in writing sent for that purpose to Noteholders, which must be no later than the
date on which such resolution is first notified to Noteholders in the manner
provided in the Terms and Conditions.         Special Quorum Resolution means an
Extraordinary Resolution for the purpose referred to in paragraph 27(a), (b),
(h), (i), (j) or (k), any amendment of this definition or the provisions of the
table in paragraph 10 expressed to relate to a “Special Quorum Resolution”.

 



--------------------------------------------------------------------------------



 



38

 

      Terms and Conditions means the terms and conditions applicable to the
Notes.     (b)   If there is only one Noteholder that person must be treated as
two persons for the purposes of any quorum requirements of a Meeting.     (c)  
The time and date for determining the identity of a Noteholder who may be
counted for the purposes of determining a quorum or the right to attend, speak
and vote at a Meeting (including any adjourned Meeting) or sign a resolution
made in writing is (in the case of a Noteholder of a Registered Note or a Bearer
Note), at the close of business in the place where the Register is kept 7 days
prior to the date of the Meeting or, for a resolution made in writing, the
Notification Date.     (d)   References to persons representing a proportion of
the Notes are to Noteholders or Proxies holding or representing in aggregate at
least that proportion of the Outstanding Principal Amount of the Outstanding
Notes.     (e)   In determining whether the provisions relating to quorum,
meeting and voting procedures are complied with, any Notes held by or in the
name of the Issuer shall be disregarded.

    Proxies   2   A Noteholder may by a Form of Proxy signed by the Noteholder
or, in the case of a corporation, executed under its common seal, executed in
accordance with Section 127(1) of the Corporations Act or signed on its behalf
by its duly appointed attorney or a person authorised under section 250D of the
Corporations Act to act as the corporation’s representative at the Meeting,
appoint a Proxy to attend and act on that Noteholder’s behalf in connection with
any Meeting or proposed meeting of the Noteholders.   3   Forms of Proxy are
valid for so long as the Notes to which they relate are registered in the name
of the appoint or but not otherwise. Despite any other paragraph of these
provisions and during the validity of a Form of Proxy, the Proxy is, for all
purposes in connection with any Meeting of Noteholders, deemed to be the
Noteholder of the Notes to which that Form of Proxy relates.   4   A person
appointed as Proxy in any Form of Proxy:

  (a)   need not be a Noteholder; and     (b)   may be an officer, employee,
representative of or otherwise connected with the Issuer.

5   Each Form of Proxy, the power of attorney or other authority (if any) under
which it is signed, or a copy of such power or authority certified in such
manner as the Registrar may require, must be deposited at the office of the
Registrar specified in the Form of Proxy not less than 48 hours before the time
appointed for holding the Meeting to which the Form of Proxy relates, failing
which the Form of Proxy may not be treated as valid unless the chairman of the
Meeting decides otherwise before the Meeting or adjourned Meeting proceeds to
business.   6   Any vote given in accordance with the terms of a Form of Proxy
will be valid despite the previous revocation or amendment of the Form of Proxy
or of any instructions of the Noteholder pursuant to which it was executed,
unless notice in writing of such revocation

 



--------------------------------------------------------------------------------



 



39

 

    or amendment is received from the Noteholder who has executed such Form of
Proxy at the principal office of the Issuer not less than 24 hours before the
commencement of the Meeting or adjourned Meeting at which the Form of Proxy is
used.       Convening Meetings   7   A Meeting of the Noteholders:

  (a)   may be convened at any time by the Issuer or the Registrar at the place
and time appointed by the convenor; and     (b)   must be convened by the
Registrar at a place and time appointed by it:

  (i)   if requested to do so by the Issuer; or     (ii)   if requested to do so
by Noteholders of Notes representing in the aggregate at least 10% of the
aggregate Outstanding Principal Amount of the Outstanding Notes.

    Notice of Meeting   8   Unless otherwise agreed in writing by each
Noteholder, at least 21 days’ notice (exclusive of the day on which the notice
is given and of the day on which the Meeting is held) specifying the day, time
and place of the Meeting must be given to the Noteholders and, if not given by
the Registrar, copied to the Registrar or, if not given by the Issuer, copied to
the Issuer. Such notice must be given in the manner provided in the Terms and
Conditions, must state generally the nature of the business to be transacted at
the Meeting but (except for an Extraordinary Resolution) need not specify the
terms of the resolutions to be proposed and must include statements to the
effect that Proxies may be appointed until 48 hours before the time fixed for
the Meeting but not after that time. The accidental omission to give notice to,
or the non-receipt of notice by, any Noteholder does not invalidate the
proceedings at any Meeting.       Chairman   9   A person (who may, but need
not, be a Noteholder) nominated in writing by the convenor of the Meeting must
take the chair at every such Meeting but if no such nomination is made or if at
any Meeting the person nominated is not present within 15 minutes after the time
appointed for the holding of such Meeting or is unable or unwilling to chair the
Meeting the person or persons present being Noteholders or Proxies must choose
one of their number to be chairman. The chairman of an adjourned Meeting need
not be the same person as was the chairman of the Meeting from which the
adjournment took place.       Quorum   10   At any Meeting any person or persons
present being a Noteholder or Proxy form a quorum and only if they represent the
proportion of the Outstanding Principal Amount of the Outstanding Notes shown in
the table below.

 



--------------------------------------------------------------------------------



 



40

 

                  Column 1   Column 2   Column 3
Purpose of Meeting
  Any Meeting except one referred to in Column 3   Meeting previously adjourned
because of lack of quorum
 
               
 
  Required proportion   Required proportion
To pass a Special
Quorum Resolution
    75 %     50 %
 
               
To pass any other
Extraordinary
Resolution
    50 %     35 %
 
               
To pass any Ordinary
Resolution
    50 %     25 %

11   No business (other than the choosing of a chairman) may be transacted at
any Meeting unless the requisite quorum is present at the commencement of the
relevant business.       Adjournment   12   If within 15 minutes from the time
appointed for any Meeting a quorum is not present for the transaction of any
particular business then, subject and without prejudice to the transaction of
the business (if any) for which a quorum is present, the Meeting will, if
convened on the requisition of Noteholders, be dissolved. In any other case it
will stand adjourned until such date, being not less than 14 days nor more than
42 days (in each case exclusive of the day on which the Meeting is held and the
day on which the adjourned Meeting is to be held) and to such time and place as
the chairman appoints.   13   If within 15 minutes from the time appointed for
any adjourned Meeting a quorum is not present for the transaction of any
particular business then, subject and without prejudice to the transaction of
the business (if any) for which a quorum is present, the chairman may dissolve
such Meeting.   14   If the meeting is not dissolved in accordance with
paragraph 13, the chairman may with the consent of (and must if directed by) any
Meeting adjourn the Meeting from time to time and from place to place. Only
business which might validly (but for the lack of required quorum) have been
transacted at the original Meeting may be transacted at such adjourned Meeting.
      Notice of adjourned Meeting   15   Unless otherwise agreed in writing by
each Noteholder, at least 10 days’ notice (exclusive of the day on which the
notice is given and of the day on which the adjourned Meeting is to be held) of
any Meeting adjourned because of lack of a quorum must be given in the same
manner as the notice of the original Meeting and such notice must state the
quorum required at such adjourned Meeting but need not contain any further
information.

 



--------------------------------------------------------------------------------



 



41

 

    Attendees   16   The Issuer, the Registrar, the Programme Manager and the
Noteholders (through their respective representatives and Proxies) and their
respective financial and legal advisers are entitled to attend and speak at any
Meeting of Noteholders. Otherwise, no person may, except for the chairman,
attend or speak at any Meeting of Noteholders.       Voting and polls   17  
Every question submitted to a Meeting will be decided in the first instance by a
show of hands and in the case of equality of votes the chairman has, both on a
show of hands and on a poll, a casting vote in addition to the vote or votes (if
any) to which the chairman may be entitled as a Noteholder.   18   At any
Meeting, unless a poll is (before or on the declaration of the result of the
show of hands) demanded by the chairman, the Issuer or by one or more persons
holding or representing at least 2% of the aggregate Outstanding Principal
Amount of the Outstanding Notes, a declaration by the chairman that a resolution
has been carried or carried by a particular majority or lost or not carried by
any particular majority is conclusive evidence of the fact without proof of the
number or proportion of the votes recorded in favour of or against such
resolution.   19   If at any Meeting a poll is so demanded, it must be taken in
such manner and (subject to paragraph 20) either at once or after such an
adjournment as the chairman directs. The result of such poll is deemed to be the
resolution of the Meeting at which the poll was demanded as at the date of the
taking of the poll. The demand for a poll does not prevent the continuance of
the Meeting for the transaction of any business other than the question on which
the poll has been demanded.   20   Any poll demanded at any Meeting on the
election of a chairman or on any question of adjournment must be taken at the
Meeting without adjournment.       Voting entitlements   21   A Noteholder or,
in the case of a Registered Note registered as being owned jointly, the person
whose name appears first on the Register as one of the owners of the Registered
Note is entitled to vote in respect of the Note either in person or by Proxy.  
22   Subject to paragraphs 17 and 21, at any Meeting:

  (a)   on a show of hands every person who is present and is a Noteholder or a
Proxy has one vote; and     (b)   on a poll every person who is present and is a
Noteholder or a Proxy has one vote in respect of each principal amount equal to
the Denomination of the Notes in respect of which that person is a Noteholder or
a Proxy.

23   Without affecting the obligations of the Proxies named in any Form of
Proxy, any person entitled to more than one vote need not use all votes (or cast
all the votes) to which that person is entitled in the same way.

 



--------------------------------------------------------------------------------



 



42

 

    Passing resolutions in writing   24   A resolution is passed:

  (a)   if it is an Ordinary Resolution, where within one month from the
Notification Date, Noteholders representing more than 50% of the aggregate
Outstanding Principal Amount of Outstanding Notes as at the Notification Date
have signed the resolution; or     (b)   if it is an Extraordinary Resolution,
where within one month from the Notification Date stated in the copies of the
resolution sent for that purpose to Noteholders, Noteholders representing at
least 75% of the aggregate Outstanding Principal Amount of Outstanding Notes as
at the Notification Date have signed the resolution,

    and any such resolution is deemed to have been passed on the date on which
the last Noteholder whose signature on the resolution caused it to be so passed
signed it (as evidenced on its face).   25   The accidental omission to give a
copy of the resolution to, or the non-receipt of such a copy by, any Noteholder
does not invalidate a resolution in writing made pursuant to paragraph 24.   26
  A resolution in writing signed by Noteholders may be contained in one document
or in several documents in like form each signed by one or more Noteholders.    
  Use of Extraordinary Resolution   27   The Noteholders have, in addition to
the powers set out above but without affecting any powers of any other person,
the following powers exercisable only by Extraordinary Resolution subject to the
provisions relating to quorum in paragraph 10:

  (a)   to sanction any proposal by the Issuer for any modification, abrogation,
variation or compromise of, or arrangement in respect of, the rights of the
Noteholders against the Issuer whether such rights arise under the Notes or
otherwise;     (b)   to sanction the exchange or substitution for the Notes of,
or the conversion of the Notes into, other obligations or securities of the
Issuer or any other body corporate formed or to be formed;     (c)   to assent
to any modification of the provisions of the Note Deed Poll or the Notes
proposed by the Issuer or any Noteholder;     (d)   to waive or authorise any
breach or proposed breach by the Issuer of any of its obligations under the Note
Deed Poll or the Notes;     (e)   to authorise any person to concur in and do
anything necessary to carry out and give effect to an Extraordinary Resolution;
    (f)   to give any authority, direction or sanction which is required to be
given by Extraordinary Resolution;     (g)   to appoint any persons (whether
Noteholders or not) as a committee or committees to represent the interests of
the Noteholders and to confer upon such

 



--------------------------------------------------------------------------------



 



43

 

      committee or committees any powers or discretions which the Noteholders
could themselves exercise by Extraordinary Resolution;     (h)   to approve any
amendment of the dates of maturity or redemption of the Notes or any date on
which a payment of principal or interest is due on the Notes;     (i)   to
approve any reduction or cancellation of an amount payable or, where applicable,
modification of the method of calculating the amount payable or modification of
the date of payment in respect of the Notes (other than where such reduction,
cancellation or modification is provided for in the Terms and Conditions or
where such modification is bound to result in an increase in the amount
payable);     (j)   to approve the alteration of the currency in which payments
in respect of the Notes are made; and     (k)   to approve the alteration of the
majority required to pass an Extraordinary Resolution.

    Use of Ordinary Resolution   28   The Noteholders have the power exercisable
by Ordinary Resolution to do anything for which an Extraordinary Resolution is
not required.       Effect and notice of resolution   29   A resolution passed
at a Meeting of Noteholders duly convened and held (or passed by those
Noteholders in writing pursuant to paragraph 24) in accordance with these
provisions is binding on all Noteholders, whether present or not present and
whether or not voting at the Meeting (or signing or not signing the written
resolution), and each Noteholder is bound to give effect to it accordingly. The
passing of any such resolution is conclusive evidence that the circumstances of
such resolution justify its passing.   30   The Issuer must give notice to the
Noteholders of the result of the voting on a resolution within 14 days of such
result being known but failure to do so will not invalidate the resolution. Such
notice to Noteholders must be given in the manner provided in the Terms and
Conditions.       Minutes   31   Minutes of all resolutions and proceedings at
every Meeting (or resolutions otherwise passed in accordance with these
provisions) must be duly entered by the Registrar (failing which the Issuer) in
minute books to be kept for that purpose by the Registrar (or the Issuer as the
case may be) and any such minutes, if purported to be signed by the chairman of
the Meeting at which such resolutions were passed or proceedings transacted or
by the chairman of the next succeeding Meeting of Noteholders (or, where the
resolution is passed otherwise than at a Meeting, if purporting to be signed by
a director or secretary of the Registrar or Issuer as the case may be), are
conclusive evidence of the matters contained in them. Until the contrary is
proved, every Meeting (and every resolution passed in writing) in respect of
which minutes have been so made and signed is deemed to have been duly convened
and held (or copies of the proposed written resolution duly sent) and all
resolutions passed or proceedings transacted at that Meeting are deemed to have
been duly passed and transacted (or, where a resolution is passed in writing,
such resolution is deemed to have been duly passed).

 



--------------------------------------------------------------------------------



 



44

 

    Further procedures   32   The Issuer (with the approval of the Programme
Manager and the Registrar) may prescribe such further regulations for the
holding of, attendance and voting at Meetings as are necessary or desirable and
do not adversely affect the interests of the Noteholders.       Notes of more
than one Series   33   Whenever there are Notes Outstanding which do not form
one single Series then these provisions have effect subject to the following:

  (a)   a resolution which affects one Series only of Notes is deemed to have
been duly passed if passed at a Meeting of the Noteholders of that Series (or,
subject to paragraph 33(d), pursuant to paragraph 24);     (b)   a resolution
which affects more than one Series of Notes but does not give rise to a conflict
of interest between the Noteholders of any of the Series so affected is deemed
to have been duly passed if passed at a single Meeting of the Noteholders of all
Series so affected (or, subject to paragraph 33(d), pursuant to paragraph 24);  
  (c)   a resolution which affects more than one Series of Notes and gives or
may give rise to a conflict of interest between the Noteholders of any of the
Series so affected is deemed to have been duly passed if passed at separate
Meetings of the Noteholders of each Series so affected (or, subject to paragraph
33(d), pursuant to paragraph 24);     (d)   in respect of a Meeting referred to
in paragraphs 33(a), (b) and (c), these provisions apply with the necessary
modifications as though references in them to Notes and Noteholders were
references to Notes of the Series in question and to the Noteholders of the
Notes of such Series, respectively; and     (e)   references to the “Registrar”
in these Meetings Provisions means the Registrar of each of the relevant Series
acting jointly.

34   The Issuer may rely on, and the Noteholders and the Registrar are bound by,
a legal opinion from a leading law firm in the Commonwealth of Australia to the
effect that a resolution affects one Series only or, if it affects more than one
Series of Notes, does not give rise to a conflict of interest, for the purposes
of determining the Meeting or Meetings which need to be held for the purposes of
paragraph 33.

 



--------------------------------------------------------------------------------



 



45

 
Schedule 3        Form of Bearer Note
 
[On the face of Bearer Note]
COUNTRYWIDE FINANCIAL CORPORATION
(“Issuer”)
(incorporated with limited liability in the State of Delaware)
Unconditionally and irrevocably guaranteed by
COUNTRYWIDE HOME LOANS, INC.
(incorporated with limited liability in the State of New York)
[Aggregate Principal Amount of Tranche][Title of Notes]
under the A$3,500,000,000 Medium Term Note Programme
Series No: [ ]
Serial No: [ ]
Tranche No: [ ]
[Denomination]
ANY UNITED STATES PERSON WHO HOLDS THIS NOTE WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES FEDERAL INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.
THE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR ANY APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS AND NEITHER THE NOTES NOR ANY INTEREST THEREIN MAY
BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF TO OR FOR THE ACCOUNT OR
BENEFIT OF A US PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION UNDER THE SECURITIES ACT AND
THE RULES AND REGULATIONS THEREUNDER OR ANY APPLICABLE STATE SECURITIES LAWS.
This Bearer Note is one of a Series of Notes of [Specified Currency(ies) and
Specified Denomination(s)] of the Issuer (“Notes”) with Coupons attached and
having the benefit of a Deed Poll Guarantee and Indemnity by Countrywide Home
Loans, Inc. References herein to the Conditions shall be to the Terms and
Conditions endorsed hereon as supplemented, replaced and modified by the
relevant information (appearing in the Pricing Supplement (“Pricing
Supplement”)) endorsed hereon but, in the event of any conflict between the
provisions of the said Conditions and such information in the Pricing
Supplement, such information in the Pricing Supplement will prevail. Words and
expressions defined in the Conditions shall bear the same meanings when used in
this Note.

 



--------------------------------------------------------------------------------



 



46

 
The Issuer, subject to and in accordance with the Conditions, promises to pay to
the bearer hereof on the Maturity Date or on such earlier date as this Bearer
Note may become due and repayable in accordance with the Conditions, the amount
payable on redemption of this Note and to pay interest (if any) on the principal
amount of this Bearer Note calculated and payable as provided in the Conditions
together with any other sums payable under the Conditions.
This Bearer Note shall not/Neither this Bearer Note nor any of the interest
coupons or talons appertaining hereto shall be valid for any purpose until this
Bearer Note has been authenticated for and on behalf of the Paying Agent.
This Bearer Note is governed by, the laws in force in New South Wales.
AS WITNESS the manual/facsimile signature of an authorized officer on behalf of
the Issuer.

     
By:
  [manual/facsimile signature]
 
  (Authorized Officer)

ISSUED in [ ] as of [ ]
AUTHENTICATED for and on behalf of
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Paying Agent
without recourse, warranty or liability

     
By:
   
 
  (duly authorized)

 



--------------------------------------------------------------------------------



 



47

 
[On the reverse of Bearer Note]
TERMS AND CONDITIONS
[Reproduce from Schedule 1 to the Note Deed Poll]
[At the foot of the Terms and Conditions]
RELEVANT PRICING SUPPLEMENT
[To be attached]
PAYING AGENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Level 35
AAP Centre
259 George Street
Sydney NSW 2000
Australia

 



--------------------------------------------------------------------------------



 



48

 
Schedule 4                Form of Coupon
 
[On the front of Coupon:]
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche][Title of Notes]
under the A$3,500,000,000 Medium Term Note Programme
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES FEDERAL INCOME TAX LAWS, INCLUDING THE
LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.
Series No: [ ]
Serial Number of the Bearer Note: [ ]
Tranche No: [ ]
Coupon for [set out the amount due] due on [date] [Interest Payment Date falling
in [month, year]]*
Such amount is payable (subject to the Terms and Conditions applicable to the
Bearer Note to which this Coupon appertains, which shall be binding on the
holder of this Coupon whether or not it is for the time being attached to such
Bearer Note) against surrender of this Coupon at the specified office of the
Paying Agent set out on the reverse hereof (or any other or further paying
agents and/or specified offices from time to time designated for the purpose by
notice duly given in accordance with such Terms and Conditions).
[The Bearer Note to which this Coupon appertains may, in certain circumstances
specified in such Terms and Conditions, fall due for redemption before the due
date in relation to this Coupon. In such event, this Coupon will become void and
no payment will be made in respect hereof.]
AS WITNESS the Issuer has caused this Coupon to be duly executed by the
manual/facsimile signature of an Authorized Officer on behalf of the Issuer.

     
By:
  [manual/facsimile signature]
 
  (Authorized Officer)

 

*   Only necessary where Interest Payment Dates on Notes bearing a floating rate
of interest are subject to adjustment in accordance with an Applicable Business
Day Convention.

 



--------------------------------------------------------------------------------



 



49

 
[On the reverse of Coupon]
PAYING AGENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Level 35
AAP Centre
259 George Street
Sydney NSW 2000
Australia

 



--------------------------------------------------------------------------------



 



50

 
Schedule 5                Form of Talon
 
[On the front of Talon]
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche][Title of Notes]
under the A$3,500,000,000 Medium Term Note Programme
Series No: [ ]
Serial Number of Bearer Note: [ ]
Tranche No: [ ]
Talon for further Coupons
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES FEDERAL INCOME TAX LAWS, INCLUDING THE
LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.
After all the Coupons appertaining to the Bearer Note to which this Talon
appertains have matured, further Coupons [(including, where appropriate, a Talon
for further Coupons)] will be issued at the specified office of the Paying Agent
set out in the reverse hereof (or any other or further paying agents and/or
specified offices from time to time designated by notice duly given in
accordance with the Terms and Conditions applicable to the Bearer Note to which
this Talon appertains (which shall be binding on the holder of this Talon
whether or not it is for the time being attached to such Bearer Note)) upon
production and surrender of this Talon upon and subject to such Terms and
Conditions.
Under the said Terms and Conditions, such Bearer Note may, in certain
circumstances, fall due for redemption before the original due date for exchange
of this Talon and in any such event this Talon shall become void and no exchange
shall be made in respect hereof.

 



--------------------------------------------------------------------------------



 



51

 
[On the reverse of Talon]
PAYING AGENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Level 35
AAP Centre
259 George Street
Sydney NSW 2000
Australia

 



--------------------------------------------------------------------------------



 



52

 
Schedule 6                Form of Bearer Exchange Notice
 
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche][Title of Issue]
under the A$3,500,000,000 Medium Term Note Programme
Series No: [ ]
Tranche No: [ ]
FORM OF BEARER EXCHANGE NOTICE
_________________ being the Noteholder of [ ] principal amount of Registered
Notes, hereby exercises the option set out in Condition 17 of the Registered
Notes to have such Registered Notes exchanged for Bearer Notes in an aggregate
principal amount equal to the principal amount of the Registered Notes being
exchanged and directs that such Bearer Notes [be made available for collection
by it from the Paying Agent’s specified office/be mailed to the
(respective) address(es) of the registered holder(s) as set forth below]*.
Name(s) and address(es) of registered holder(s):
 
 
 
 
 

     
By:
                                          
 
  (duly authorized)

Notes:

1   This notice must be given in respect of Registered Notes with an aggregate
principal amount of not less than A$500,000.

2   Bearer Notes are not required to be delivered pursuant to this notice until
120 days after the Noteholder delivers this notice to the Paying Agent, but in
no event later than the Maturity Date.

3   This notice must be accompanied by the payment to the Paying Agent of
A$7,500 (or such lesser amount specified by the Paying Agent).

 

*   Delete and complete, as appropriate.

 



--------------------------------------------------------------------------------



 



53

 
APPENDIX 1 TO BEARER EXCHANGE NOTICE
This is an Appendix to the Bearer Exchange Notice and sets out the form of the
Declaration to be given by the Noteholder of a Bearer Note to the Issuer.
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche][Title of Notes]
under the A$3,500,000,000 Medium Term Note Programme
Series No: [ ]
Tranche No: [ ]
FORM OF EXCHANGE DECLARATION
I declare that I am not an Australian resident, as defined in the Income Tax
Assessment Act 1936 (of the Commonwealth of Australia), nor will I otherwise
hold the Bearer Notes, to which this declaration applies, in the course of
carrying on business in Australia at or through a permanent establishment in
Australia.
I further undertake to notify the Issuer if I either:

(a)   hold or commence to hold the Bearer Notes, to which this declaration
applies, as either:

  (i)   an Australian resident, as defined in the Income Tax Assessment Act 1936
(of the Commonwealth of Australia); or     (ii)   otherwise in the course of
carrying on business in Australia at or through a permanent establishment in
Australia; or

(b)   dispose of any part of the beneficial interest in the Bearer Notes, to
which this declaration applies, to, at the time of such disposal, either:

  (i)   an Australian resident, as defined in the Income Tax Assessment Act 1936
(of the Commonwealth of Australia); or     (ii)   a person who otherwise
acquires or would hold the Bearer Notes in the course of carrying on business in
Australia at or through a permanent establishment in Australia.

and I undertake to provide such notification (“Notice”) within a reasonable time
after the occurrence of either (a) or (b) above and in any case prior to the
first Interest Payment Date after that occurrence.
Name and Address:[ ]

         
Signed:
 
  .  
 
  (duly authorised)

Date: [ ]

 



--------------------------------------------------------------------------------



 



54

 
Appendix 1                Form of Austraclear Certificate
 
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche] [Title of Notes] (“Registered Notes”)
under the A$3,500,000,000 Medium Term Note Programme
This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organizations
appearing in our records as persons being entitled to interest on, or a portion
of, the principal amount set forth below (our “Member Organizations”)
substantially to the effect set forth in the Pricing Supplement as of the date
hereof, [ ] principal amount of the above-captioned Registered Notes (i) is
owned by persons that are not citizens or residents of the United States,
domestic partnerships, domestic corporations or estates or trusts described in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (taking
into account changes thereto and associated effective dates, elections, and
transition rules) (“United States persons”), (ii) is owned by United States
persons that (a) are foreign branches of United States financial institutions
(as defined in U.S. Treasury Regulations Section 1.165-12(c)(1) (“financial
institutions”)) purchasing for their own account or for resale, or (b) acquired
the Registered Notes through and are holding through on the date hereof (as such
terms “acquired through” and “holding through” are described in U.S. Treasury
Regulations Section 1.163-5(c)(2)(i)(D)(6)) foreign branches of United States
financial institutions (and in either case (a) or (b), each such United States
financial institution has agreed, on its own behalf or through its agent, that
we may advise the Issuer or the Issuer’s agent that it will comply with the
requirements of Section 165(j)(3)(A), (B) or (C) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder), or (iii) is owned by United
States or foreign financial institutions for purposes of resale during the
restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and to the further effect that United States or
foreign financial institutions described in clause (iii) above (whether or not
also described in clause (i) or (ii)) have certified that they have not acquired
the Registered Notes for purposes of resale directly or indirectly to a United
States person or to a person within the United States or its possessions. Any
such certification by electronic transmission satisfies the requirements set
forth in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(3)(ii). We will
retain all certifications from our Member Organizations for the period specified
in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(3)(i).
As used herein, “United States” means the United States of America (including
the States and the District of Columbia); and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.
We further certify (i) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of the Registered Notes excepted in such certifications and (ii) that as
of the date hereof we have not received any notification from any of our Member
Organizations to the effect that the statements made by such Member
Organizations with respect to any portion of the part submitted herewith for
exchange (or, if relevant, exercise of any rights or collection of any interest)
are no longer true and cannot be relied upon as at the date hereof.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorize you to produce this certification to any interested
party in such proceedings.
Date: [ ]*
Austraclear Limited, as operator of the Austraclear System
By:      [authorized signature]
 

*   To be dated not earlier than the Exchange Date.

 



--------------------------------------------------------------------------------



 



55

 
Appendix 2       Form of Austraclear Participant/Noteholder Certificate
 
COUNTRYWIDE FINANCIAL CORPORATION
[Aggregate Principal Amount of Tranche] [Title of Notes] (“Registered Notes”)
under the A$3,500,000,000 Medium Term Note Programme
This is to certify that as of the date hereof, and except as set forth below,
the above-captioned Registered Notes held by [you for our account/us] (i) are
owned by persons that are not citizens or residents of the United States,
domestic partnerships, domestic corporations or estates or trusts described in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (taking
into account changes thereto and associated effective dates, elections, and
transition rules) (“United States persons”), (ii) are owned by United States
person(s) that (a) are foreign branches of a United States financial institution
(as defined in U.S. Treasury Regulations Section 1.165-12(c)(1)) (“financial
institutions”) purchasing for their own account or for resale, or (b) acquired
the Registered Notes through and are holding through on the date hereof (as such
terms “acquired through” and “holding through” are described in U.S. Treasury
Regulations Section 1.163-5(c)(2)(i)(D)(6)) foreign branches of United States
financial institutions (and in either case (a) or (b), each such United States
financial institution hereby agrees, on its own behalf or through its agent,
that you may advise the Issuer or the Issuer’s agent that it will comply with
the requirements of Section 165(j)(3)(A), (B) or (C) of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder), or (iii) are owned by
United States or foreign financial institution(s) for purposes of resale during
the restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and in addition if the owner of the Registered
Notes is a United States or foreign financial institution described in clause
(iii) above (whether or not also described in clause (i) or (ii)) this is
further to certify that such financial institution has not acquired the
Registered Notes for purposes of resale directly or indirectly to a United
States person or to a person within the United States or its possessions. Any
such certification by electronic transmission satisfies the requirements set
forth in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(3)(ii).
As used herein, “United States” means the United States of America (including
the States and the District of Columbia); and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.
We undertake to advise you promptly by facsimile or electronic transmission on
or prior to [the date on which you intend to submit your certification relating
to the Registered Notes held by you for our account in accordance with your
operating procedures/ the Exchange Date (as defined in the terms and conditions
of the Registered Notes)] if any applicable statement herein is not correct on
such date, and in the absence of any such notification it may be assumed that
this certification applies as of such date.
This certification excepts and does not relate to [ ] of such interest in the
above Registered Notes in respect of which we are not able to certify and as to
which we understand exercise of any rights (or collection of any interest)
cannot be made until we do so certify.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States and, if
required shall be retained in the manner specified in such laws. In connection
therewith, if administrative or legal proceedings are commenced or threatened in
connection with which this certification is or would be relevant, we irrevocably
authorize you to produce this certification to any interested party in such
proceedings.
Date: [ ]*
[Account Holder] as or as agent for the beneficial owner of the Registered
Notes.
By:     [authorized signature]
 

*   To be dated not earlier than fifteen days before the Exchange Date or, as
the case may be, the relevant Interest Payment Date.

 



--------------------------------------------------------------------------------



 



56

 
Execution page
 

             
EXECUTED AS A DEED POLL by
    )      
 
    )      
COUNTRYWIDE FINANCIAL CORPORATION acting under the authority of that company in
the presence of:
    )
)
)      
 
    )      
 
    )      
/s/Derek W. Stark
    )     /s/ Eric P. Sieracki
 
           
Signature of witness

Derek W. Stark
 
Name of witness (block letters)
    )
)
)
)
)     By executing this deed the authorised
signatory states that it has received no
notice of revocation of its signing authority

 